 

Exhibit 10.26

 

[g2017030200302484117789.jpg]

Tenant: Paratek Pharmaceuticals

Premises: 1000 First Avenue, Suite 400

 

LEASE

 

THIS LEASE (this “Lease”) is entered into as of January 23, 2015, between
ATLANTIC AMERICAN PROPERTIES TRUST, a Maryland real estate investment trust
(“Landlord”), and PARATEK PHARMACEUTICALS LLC, a Delaware limited liability
company (“Tenant”).

 

In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:

 

1.SUMMARY OF KEY DEFINED TERMS.

 

(a)“Abatement Period” means the period that begins on the Commencement Date and
ends on the day immediately prior to the 4-month anniversary of the Commencement
Date. During the Abatement Period, Tenant shall pay to Landlord: (i) Tenant’s
Share of Janitorial Expenses; (ii) utilities as set forth in Section 6; and
(iii) all other amounts due Landlord with the exception of Fixed Rent.

 

(b)“Additional Rent” means all costs and expenses other than Fixed Rent that
Tenant is obligated to pay Landlord pursuant to this Lease.

 

(c)“Broker” means Cushman and Wakefield of PA, Inc.

 

(d)“Building” means the building located at 1000 First Avenue, King of Prussia,
PA 19406, containing approximately 74,139 rentable square feet.

 

(e)“Business Hours” means the hours of 7:00 a.m. – 6:00 p.m., Monday through
Friday, excluding Building holidays.

 

(f)“Commencement Date” means the date that is earlier of: (i) the date on which
Tenant first conducts any business at all or any portion of the Premises; or
(ii) the date on which Landlord Substantially Completes the Leasehold
Improvements (as such terms are defined in Exhibit C).  Subject to the
provisions of Section 2 of Exhibit C, the Commencement Date is targeted for 8
weeks following full execution of the Lease.

 

(g)“Common Areas” means, to the extent applicable, the lobby, parking
facilities, passenger elevators, rooftop terrace, fitness or health center,
plaza and sidewalk areas, multi-tenanted floor restrooms, and other similar
areas of general access at the Building or designated for the benefit of
Building tenants, and the areas on multi-tenant floors in the Building devoted
to corridors, elevator lobbies, and other similar facilities serving the
Premises.

 

(h)“Complex” means the complex of buildings of which the Building is a part,
known as Maschellmac, and all other improvements located therein.

 

(i)“Expiration Date” means the last day of the Term, or such earlier date of
termination of this Lease pursuant to the terms hereof.

 

 

 

--------------------------------------------------------------------------------

 

(j)“Fixed Rent” means fixed rent in the amounts set forth below:

 

TIME PERIOD

FIXED RENT PER R.S.F.

ANNUALIZED FIXED RENT

MONTHLY INSTALLMENT

Commencement Date – end of Abatement Period

$0.00

$0.00

$0.00

Fixed Rent Start Date – end of Rent Period 1

$23.00

$71,576.00

$5,964.67

Rent Period 2

$23.50

$73,132.00

$6,094.33

Rent Period 3

$24.00

$74,688.00

$6,224.00

Rent Period 4

$24.50

$76,244.00

$6,353.67

Rent Period 5

$25.00

$77,800.00

$6,483.33

Rent Period 6 – Expiration Date

$25.50

$79,356.00

$6,613.00

 

(k)“Fixed Rent Start Date” means the day immediately following the end of the
Abatement Period. If the Fixed Rent Start Date is not the first day of a
calendar month, then the Fixed Rent due for the partial month commencing on the
Commencement Date shall be prorated based on the number of days in such month.

 

(l)“Initial Term” means the period commencing on the Commencement Date, and
ending at 11:59 p.m. on: (i) if the Commencement Date is the first day of a
calendar month, the day immediately prior to the 65-month anniversary of the
Commencement Date; or (ii) if the Commencement Date is not the first day of a
calendar month, the last day of the calendar month containing the 65-month
anniversary of the Commencement Date.

 

(m)“Laws” means federal, state, county, and local governmental and municipal
laws, statutes, ordinances, rules, regulations, codes, decrees, orders, and
other such requirements, and decisions by courts in cases where such decisions
are considered binding precedents in the state or commonwealth in which the
Premises are located (“State”), and decisions of federal courts applying the
laws of the State, including without limitation Title III of the Americans with
Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its regulations.

 

(n)“Premises” means Suite 400 in the Building, consisting of approximately 3,112
rentable square feet, as shown on Exhibit A attached hereto.

 

(o)“Project” means the Building together with the parcel of land upon which the
Building is located and all Common Areas.

 

(p)“Rent” means Fixed Rent and Additional Rent. Landlord may apply payments
received from Tenant to any obligations of Tenant then due and owing without
regard to any contrary Tenant instructions or requests. Additional Rent shall be
paid by Tenant in the same manner as Fixed Rent, without setoff, deduction, or
counterclaim.

 

(q)“Rent Period” means, with respect to the first Rent Period, the period that
begins on the Fixed Rent Start Date and ends on the last day of the calendar
month preceding the month in which the first anniversary of the Fixed Rent Start
Date occurs; thereafter each succeeding Rent Period shall commence on the day
following the end of the preceding Rent Period, and shall extend for 12
consecutive months; provided, however, the final Rent Period shown in the Fixed
Rent chart above shall end on the Expiration Date.

 

(r)“Security Deposit” means $11,929.34.

 

(s)“Tenant’s NAICS Code” means Tenant’s 6-digit North American Industry
Classification number under the North American Industry Classification System as
promulgated by the Executive Office of the President, Office of Management and
Budget, which is ______. [http://www.naics.com/search/]

 

(t)“Term” means the Initial Term together with any extension of the term of this
Lease agreed to by the parties in writing.

 

2

--------------------------------------------------------------------------------

 

2.PREMISES. Landlord leases to Tenant, and Tenant leases from Landlord, for the
Term and upon the terms and subject to the conditions of this Lease, the
Premises. Tenant accepts the Premises in their “AS IS”, “WHERE IS”, “WITH ALL
FAULTS” condition, except that Landlord shall complete the Leasehold
Improvements pursuant to Exhibit C attached hereto.

 

3.TERM; RENTABLE AREA. The Term shall commence on the Commencement Date. Except
as set forth herein, he terms and provisions of this Lease are binding on the
parties upon Tenant’s and Landlord’s execution of this Lease notwithstanding a
later Commencement Date for the Term. The rentable area of the Premises and the
Building shall be deemed to be as stated in Section 1. By the Confirmation of
Lease Term substantially in the form of Exhibit B attached hereto (“COLT”),
Landlord shall notify Tenant of the Commencement Date, rentable square footage
of the Premises and all other matters stated therein. The COLT shall be
conclusive and binding on Tenant as to all matters set forth therein, unless
within 10 days following delivery of the COLT to Tenant, Tenant contests any of
the matters contained therein by notifying Landlord in writing of Tenant’s
objections.

 

4.FIXED RENT; SECURITY DEPOSIT; LATE FEE.

 

(a)Tenant covenants and agrees to pay to Landlord during the Term, without
notice, demand, setoff, deduction, or counterclaim, Fixed Rent in the amounts
set forth in Section 1. The Monthly Installment of Fixed Rent, the monthly
amount of Estimated Operating Expenses (as set forth in Section 5) and any
estimated amount of utilities as set forth in Section 6 shall be payable to
Landlord in advance on or before the first day of each month of the Term by: (i)
check payable to Landlord, sent to Brandywine Operating Partnership, LP, P.O.
Box 11951, Newark, NJ 07101-4951; (ii) auto debit transfer; (iii) electronic
fund transfer through the Automated Clearing House network or similar system
designated by Landlord, to the extent available; or (iv) wire transfer of
immediately available funds to the account at Wells Fargo Bank, N.A., Salem, NJ
account no. 2030000359075 ABA # 121000248 and Tenant shall notify Landlord of
each such wire transfer by email to Wire.Confirmation@bdnreit.com (or such other
email address provided by Landlord to Tenant); or as otherwise directed in
writing by Landlord to Tenant from time to time. All Rent payments shall include
the Building number and the Lease number, which numbers will be provided to
Tenant in the COLT.

 

(b)Contemporaneously with Tenant’s delivery of this Lease, Tenant shall pay to
Landlord: (i) the monthly Fixed Rent for the first full calendar month after the
Abatement Period; and (ii) the Security Deposit. No interest shall be paid to
Tenant on the Security Deposit, and Landlord shall have the right to commingle
the Security Deposit with other funds of Landlord. If Tenant fails to perform
any of its obligations under this Lease, Landlord may use, apply or retain the
whole or any part of the Security Deposit for the payment of: (A) any rent or
other sums that Tenant has not paid when due; (B) any sum expended by Landlord
in accordance with the provisions of this Lease; and/or (C) any sum that
Landlord expends or is required to expend in connection with an Event of Default
(as defined in Section 17). Landlord’s use of the Security Deposit shall not
prevent Landlord from exercising any other remedy available to Landlord under
this Lease, at law or in equity and shall not operate as either liquidated
damages or as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Security Deposit is used, applied, or retained
by Landlord, Tenant shall, within 10 days after the written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. Landlord shall return the Security Deposit or
the balance thereof (as applicable) to Tenant within 1 month after the later of
the Expiration Date, Tenant’s surrender of possession of the Premises to
Landlord in the condition required under this Lease, and Tenant’s payment of all
outstanding Rent. If Landlord conveys ownership of the Building and Landlord
delivers the Security Deposit to the transferee, Landlord shall thereupon be
released from all liability for the return of such Security Deposit and Tenant
shall look solely to the transferee for the return of the Security Deposit. In
addition to the foregoing, if Tenant defaults more than once in the performance
of its monetary obligations under this Lease (and regardless of whether Tenant
has cured such default during or after any applicable notice and/or cure period)
and the aggregate amount of such monetary defaults is in excess of four months
of the then-applicable Monthly Installment of Fixed Rent, then Landlord may
require Tenant to increase the Security Deposit to the greater of two times the:
(A) monthly Fixed Rent; or (B) initial amount of the Security Deposit.

 

3

--------------------------------------------------------------------------------

 

(c)If Landlord does not receive the full payment from Tenant of any Rent when
due under this Lease (without regard to any notice and/or cure period to which
Tenant might be entitled), Tenant shall also pay to Landlord as Additional Rent
a late fee in the amount of 8% of such overdue amount. Notwithstanding the
foregoing, upon Tenant’s written request, Landlord shall waive the
above-referenced late fee 1 time during any 12 consecutive months of the Term
provided Tenant makes the required payment within 3 days after receipt of notice
of such late payment. With respect to any Rent payment (whether it be by check,
ACH/wire, or other method) that is returned unpaid for any reason, Landlord
shall have the right to assess a fee to Tenant as Additional Rent, which fee is
currently $30.00 per returned payment.

 

5.OPERATING EXPENSES.

 

(a)Certain Definitions.

 

(i)“Base Year” means calendar year 2015.

 

(ii)“Janitorial Expenses” means all costs associated with trash and garbage
removal, recycling, cleaning and sanitizing the Building, and the items of work
set forth in Exhibit D attached hereto.

 

(iii)“Operating Expenses” means collectively Project Expenses, Taxes, Snow
Expenses, and Janitorial Expenses.

 

(iv)“Project Expenses” means all costs and expenses incurred by Landlord in
connection with the maintenance, operation, repair, and replacement of the
Project including, without limitation, Janitorial Expenses, a management fee not
to exceed 3% of gross rents and revenues from the Project; property management
office rent; fitness center operating costs; security measures; transportation
program costs; capital expenditures, repairs, and replacements, but only to the
extent of the amortized costs of such capital item over the useful life of the
improvement as reasonably determined according to GAAP or, if greater, the
actual savings created by such capital item for each year of the Term
(“Includable Capital Expenses”); and all insurance premiums and deductibles paid
or payable by Landlord with respect to the Project. The foregoing
notwithstanding, Project Expenses shall not include Taxes (as defined below).
Tenant shall pay, in monthly installments in advance, on account of Tenant’s
Share of Project Expenses, the estimated amount of the increase of such Project
Expenses for such year in excess of the Project Expenses for the Base Year as
determined by Landlord in its reasonable discretion. Notwithstanding the
foregoing, “Project Expenses” shall not include any of the following: (A)
repairs or other work occasioned by fire, windstorm or other insured casualty or
by the exercise of the right of eminent domain to the extent Landlord actually
receives insurance proceeds or condemnation awards therefor; (B) leasing
commissions, accountants’, consultants’, auditors or attorneys’ fees, costs and
disbursements and other expenses incurred in connection with negotiations or
disputes with other tenants or prospective tenants or other occupants, or
associated with the enforcement of any other leases or the defense of Landlord’s
title to or interest in the real property or any part thereof; (C) costs
incurred by Landlord in connection with the original construction of the
Building and related facilities; (D) costs (including permit, licenses and
inspection fees) incurred in renovating or otherwise improving or decorating,
painting, or redecorating leased space for other tenants or other occupants or
vacant space; (E) interest on debt or amortization payments on any mortgage or
deeds of trust or any other borrowings and any ground rent; (F) any compensation
paid to clerks, attendants or other persons in commercial concessions operated
by Landlord; (G) any fines or fees for Landlord’s failure to comply with Laws;
(H) legal, accounting and other expenses related to Landlord’s financing,
refinancing, mortgaging or selling the Building or the Project; (I) any increase
in an insurance premium caused by the non-general office use, occupancy or act
of another tenant; (J) costs for sculpture, decorations, painting or other
objects of art in excess of amounts typically spent for such items in office
buildings of comparable quality in the competitive area of the Building; (K)
cost of any political, charitable or civic contribution or donation; (L)
reserves for repairs, maintenance and replacements; (M) Project Utility Costs
(as defined in Section 6(a)); (N) Taxes; (O) cost of utilities directly metered
or submetered to Building tenants and paid separately by such tenants; (P)
fines, interest, penalties or liens arising by reason of Landlord’s failure to
pay any Project Expenses when due, except that Project Expenses shall include
interest or similar charges if the collecting authority permits such Project
Expenses to be paid in installments with interest thereon, such payments are not
considered overdue by such authority and Landlord pays the Project Expenses in
such installments; (Q) costs and expenses associated with hazardous waste or
hazardous substances not generated or

4

--------------------------------------------------------------------------------

 

brought to the Project by Tenant or its agents including but not limited to the
cleanup of such hazardous waste or hazardous substances and the costs of any
litigation (including, but not limited to reasonable attorneys’ fees) arising
out of the discovery of such hazardous waste or hazardous substances; (R) wages,
salaries, fees and fringe benefits paid to all personnel above the level of
regional property manager, who are not assigned, in whole or in part to the
operation, management or repair of the Building; (T) costs of extraordinary
services provided to other tenants of the Building or services to which Tenant
is not entitled (including, without limitation, costs specially billed to and
paid by specific tenants); (U) all costs relating to activities for the
solicitation and execution of leases of space in the Building, including legal
fees, real estate brokers’ commissions, expenses, fees, and advertising, moving
expenses, design fees, rental concessions, rental credits, tenant improvement
allowances, lease assumptions or any other cost and expenses incurred in the
connection with the leasing of any space in the Building; (V) costs representing
an amount paid to an affiliate of Landlord (exclusive of any management fee
permitted under the Operating Expense inclusions) to the extent in excess of
market rates for comparable services if rendered by unrelated third parties; (W)
costs arising from Landlord’s default under this Lease or any other lease for
space in the Building; (X) costs of selling the Project or any portion thereof
or interest therein; (Y) costs or expenses arising from the gross negligence of
Landlord, its agents or employees; (Z) costs incurred to remedy, repair or
otherwise correct violations of Laws that exist on the Commencement Date; (AA)
ground rents or rentals payable by Landlord pursuant to any over-lease. Landlord
shall not collect or be entitled to collect Project Expenses from all of its
tenants an amount in excess of 100% of the Project Expenses actually incurred by
Landlord, or (BB) the cost of any capital improvements or any capital expenses
other than the Includable Capital Expenses.

 

(v)“Snow Expenses” means all costs associated with the removal of snow and ice
from the Project.

 

(vi)“Snow Stop” means $0.25.

 

(vii)“Taxes” means all taxes, assessments and other governmental charges,
including business improvement district charges and special assessments for
public improvements or traffic districts that are levied or assessed against the
Project during the Term or, if levied or assessed prior to the Term, are
properly allocable to the Term, business property operating license charges, and
real estate tax appeal expenditures incurred by Landlord. Taxes shall not
include: (i) any inheritance, estate, succession, transfer, gift, franchise,
corporation, net income or profit tax or capital levy that is or may be imposed
upon Landlord; or (ii) any transfer tax or recording charge resulting from a
transfer of the Building or the Project; provided, however, if at any time
during the Term the method of taxation prevailing at the commencement of the
Term shall be altered such that in lieu of or as a substitute in whole or in
part for any Taxes now levied, assessed or imposed on real estate there shall be
levied, assessed or imposed: (A) a tax on the rents received from such real
estate; or (B) a license fee measured by the rents receivable by Landlord from
the Premises or any portion thereof; or (C) a tax or license fee imposed upon
Premises or any portion thereof, then the same shall be included in Taxes.
Tenant may not file or participate in any Tax appeals for any tax lot in the
Project.

 

(viii)“Tenant’s Share” means the rentable square footage of the Premises divided
by the rentable square footage of the Building on the date of calculation, which
on the date of this Lease is stipulated to be 4.2%. Tenant’s Share will change
during the Term if the rentable square footage of the Premises and/or the
Building changes.

 

(b)Commencing on the first day after the end of the Base Year and continuing
thereafter during the Term, Tenant shall pay to Landlord in advance on a monthly
basis, payable pursuant to Section 4(c) below, Tenant’s Share of Project
Expenses to the extent Project Expenses exceed Project Expenses for the Base
Year, Janitorial Expenses to the extent Janitorial Expenses exceed Janitorial
Expenses during the Base Year, and Taxes to the extent Taxes exceed Taxes for
the Base Year. Commencing on the Commencement Date, Tenant shall pay to Landlord
in advance on a monthly basis, payable pursuant to Section 5(c) below, Tenant’s
Share of Snow Expenses to the extent Snow Expenses exceed the Snow Stop. To the
extent that any Operating Expenses are incurred by Landlord (or Landlord’s
affiliate(s)) for multiple buildings or uses, Landlord shall allocate such
Operating Expenses to the Building on a commercially reasonable basis. If
Landlord receives a discount in any component of Operating Expenses, for example
as a result of Landlord’s election to prepay such expense, Landlord shall have
the right to calculate Operating Expenses without such discount.

 

5

--------------------------------------------------------------------------------

 

(c)For each calendar year (or portion thereof) for which Tenant has an
obligation to pay any Operating Expenses, Landlord shall send to Tenant a
statement of the monthly amount of projected Operating Expenses due from Tenant
for such calendar year (“Estimated Operating Expenses”), and Tenant shall pay to
Landlord such monthly amount of Estimated Operating Expenses as provided in
Section 5(b), without further notice, demand, setoff, deduction, or
counterclaim. As soon as administratively available after each calendar year,
Landlord shall send to Tenant a reconciliation statement of the actual Operating
Expenses for the prior calendar year (“Reconciliation Statement”). If the amount
actually paid by Tenant as Estimated Operating Expenses exceeds the amount due
per the Reconciliation Statement, Tenant shall receive a credit in an amount
equal to the overpayment, which credit shall be applied towards future Rent
until fully credited. If the credit exceeds the aggregate future Rent owed by
Tenant, and there is no Event of Default, Landlord shall pay the excess amount
to Tenant within 30 days after delivery of the Reconciliation Statement. If
Landlord has undercharged Tenant, then Landlord shall send Tenant an invoice
setting forth the additional amount due, which amount shall be paid in full by
Tenant within 30 days after receipt of such invoice.

 

(d)If, during the Term (including during the Base Year), less than 95% of the
rentable area of the Building is or was occupied by tenants, Project Expenses,
Project Utility Costs, and Snow Expenses shall be deemed for such year to be an
amount equal to the costs that would have been incurred had the occupancy of the
Building been at least 95% throughout such year, as reasonably determined by
Landlord and taking into account that certain expenses fluctuate with the
Building’s occupancy level (e.g., Janitorial Expenses) and certain expenses do
not so fluctuate (e.g., landscaping). In addition, if Landlord is not obligated
or otherwise does not offer to furnish an item or a service to a particular
tenant or portion of the Building (e.g., if a tenant separately contracts with
an office cleaning firm to clean such tenant’s premises) and the cost of such
item or service would be included in Project Expenses, Project Utility Costs,
and/or Snow Expenses, Landlord shall equitably adjust the Project Expenses,
Project Utility Costs, or Snow Expenses so the cost of the item or service is
shared only by tenants actually receiving such item or service. Landlord may
adjust the Base Year to exclude extraordinary fluctuations. If, during the Term
(including during the Base Year), the Project is not fully assessed for real
estate tax purposes, then the Taxes for the applicable year shall be deemed to
be an amount equal to the Taxes that would normally be expected to have been
incurred had the Project been fully assessed during such period. All payment
calculations under this Section shall be prorated for any partial calendar years
during the Term and all calculations shall be based upon Project Expenses,
Project Utility Costs, and Snow Expenses as grossed-up in accordance with the
terms of this Lease. Tenant’s obligations under this Section shall survive the
Expiration Date.

 

(e)If Landlord or any affiliate of Landlord has elected to qualify as a real
estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by an independent contractor of Landlord, Landlord’s property
manager, or a taxable REIT subsidiary that is affiliated with either Landlord or
Landlord’s property manager (each, a “Service Provider”). If Tenant is subject
to a charge under this Lease for any such service, then at Landlord’s direction
Tenant shall pay the charge for such service either to Landlord for further
payment to the Service Provider or directly to the Service Provider and, in
either case: (a) Landlord shall credit such payment against any charge for such
service made by Landlord to Tenant under this Lease; and (b) Tenant’s payment of
the Service Provider shall not relieve Landlord from any obligation under this
Lease concerning the provisions of such services.

 

(f)Tenant shall have the right, at its sole cost and expense, to audit or have
its appointed accountant audit Landlord’s records related to a Reconciliation
Statement provided: (i) Tenant provides notice of its intent to audit such
Reconciliation Statement within 3 months after receipt of the Reconciliation
Statement; (ii) the audit is performed by Tenant or a certified public
accountant that has not been retained on a contingency basis or other basis
where its compensation relates to the cost savings of Tenant; (iii) any such
audit may not occur more frequently than once during each 12-month period of the
Term, nor apply to any year prior to the year of the then-current Reconciliation
Statement being reviewed; (iv) the Base Year may be included in the audit only
in the 1st year following the Base Year; (v) the audit is completed within 1
month after the date that Landlord makes all of the necessary and applicable
records available to Tenant or Tenant’s auditor; (vi) the contents of Landlord’s
records shall be kept confidential by Tenant, its auditor, and its other
professional advisors, other than as required by applicable Law; (vii) if Tenant
or its auditor determines that an overpayment is due Tenant, Tenant or Tenant’s
auditor shall produce a detailed report addressed to both Landlord and Tenant,
which report shall be delivered within 15 days after Tenant’s or Tenant’s
auditor’s completion of the audit. During completion of Tenant’s audit, Tenant

6

--------------------------------------------------------------------------------

 

shall nonetheless timely pay all of Tenant’s Share of Operating Expenses without
setoff or deduction. If Tenant’s audit discloses any discrepancy, Landlord and
Tenant shall use their best efforts to resolve the dispute, failing which they
shall submit such dispute to arbitration pursuant to the rules and under the
jurisdiction of the American Arbitration Association in which the Building is
located. The decision rendered in such arbitration shall be final, binding, and
non-appealable, and any payments to be made in accordance with the arbitrator’s
decision shall be made promptly and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Within 30
days after resolution of the dispute, whether by agreement of the parties or a
final decision of an arbitrator, Landlord shall pay or credit to Tenant, or
Tenant shall pay to Landlord, as the case may be, all unpaid Operating Expenses
due and owing.

 

6.UTILITIES.

 

(a)Commencing on the Commencement Date, and continuing throughout the Term,
Tenant shall pay for utility services as follows without setoff, deduction, or
counterclaim: (i) Tenant shall pay directly to the applicable utility service
provider for any utilities that are separately metered to the Premises; (ii)
Tenant shall pay Landlord as Additional Rent for any utilities that are
separately submetered to the Premises based upon Tenant’s submetered usage, as
well as for any maintenance and replacement costs associated with such
submeters; (iii) Tenant shall pay Landlord as Additional Rent for its
proportionate share of any utilities serving the Premises that are not
separately metered or submetered based upon its share of the area served by the
applicable meter or submeter; and (iv) Tenant shall pay Landlord as Additional
Rent for Tenant’s Share of all utilities serving the Project, excluding the
costs of utilities that are directly metered or submetered to Building tenants
or paid separately by such tenants (“Project Utility Costs”). As of the date
hereof, to Landlord’s actual knowledge, but without prejudice to Landlord’s
right to make modifications from time to time:

 

•

Electric for the Premises is paid per proportionate share and paid per
subsection (iii) above.

 

•

Gas for the Premises is not provided at this time.

 

•

Water/Sewer for the Premises is paid per proportionate share and paid per
subsection (iii) above.

 

•

Oil for the Premises is not provided at this time.

 

Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right to install meters, submeters, or other energy-reducing systems in the
Premises at any time to measure any or all utilities serving the Premises, the
costs of which shall be included in Project Expenses. For those utilities set
forth in subsections (ii) – (iv) above, Landlord shall have the right to
estimate the utility charge, which estimated amount shall be payable to Landlord
within 20 days after receipt of an invoice therefor and may be included along
with the invoice for Project Expenses, provided Landlord shall be required to
reconcile on an annual basis based on utility invoices received for such period.
The cost of utilities payable by Tenant under this Section shall include all
applicable taxes and Landlord’s then-current charges for reading the applicable
meters, provided Landlord shall have the right to engage a third party to read
the submeters, and Tenant shall reimburse Landlord for both the utilities
consumed as evidenced by the meters plus the costs for reading the meters within
20 days after receipt of an invoice therefor. Tenant shall pay such rates as
Landlord may establish from time to time, which shall not be in excess of any
applicable rates chargeable by Law, or in excess of the general service rate or
other such rate that would apply to Tenant’s consumption if charged by the
utility or municipality serving the Building or general area in which the
Building is located. If Tenant fails to pay timely any direct-metered utility
charges from the applicable utility provider, Landlord shall have the right but
not the obligation to pay such charges on Tenant’s behalf and bill Tenant for
such costs plus the Administrative Fee (as defined in Section 17), which amount
shall be payable to Landlord as Additional Rent within 20 days after receipt of
an invoice therefor.

 

(b)For any separately metered utilities, Landlord is hereby authorized to
request and obtain, on behalf of Tenant, Tenant’s utility consumption data from
the applicable utility provider for informational purposes and to enable
Landlord to obtain full building Energy Star scoring for the Building. Landlord
shall have the right to shut down the Building systems (including electricity
and HVAC systems) for required maintenance and safety inspections, and in cases
of emergency; provided however that, except in cases of emergency, Landlord will

7

--------------------------------------------------------------------------------

 

use commercially reasonable efforts to schedule any shut downs of the Building
systems outside Business Hours. Landlord shall not be liable for any
interruption in providing any utility that Landlord is obligated to provide
under this Lease, unless such interruption or delay: (i) renders the Premises or
any material portion thereof untenantable for the normal conduct of Tenant’s
business at the Premises, and Tenant has ceased using such untenantable portion,
provided Tenant shall first endeavor to use any generator that serves the
Premises or of which Tenant has the beneficial use; (ii) results from Landlord’s
negligence or willful misconduct; and (iii) extends for a period longer than 7
consecutive days, in which case, Tenant’s obligation to pay Fixed Rent shall be
abated with respect to the untenantable portion of the Premises that Tenant has
ceased using for the period beginning on the 8th consecutive day after such
conditions are met and ending on the earlier of: (A) the date Tenant recommences
using the Premises or the applicable portion thereof; or (B) the date on which
the service(s) is substantially restored. The rental abatement described above
shall be Tenant’s sole remedy in the event of a utility interruption, and Tenant
hereby waives any other rights against Landlord in connection therewith.
Landlord shall have the right to change the utility providers to the Project at
any time. In the event of a casualty or condemnation affecting the Building
and/or the Premises, the terms of Sections 14 and 15, respectively, shall
control over the provisions of this Section.

 

(c)If Landlord reasonably determines that: (i) Tenant exceeds the design
conditions for the heating, ventilation, and air conditioning (“HVAC”) system
serving the Premises, introduces into the Premises equipment that overloads such
system, or causes such system to not adequately perform its proper functions; or
(ii) the heavy concentration of personnel, motors, machines, or equipment used
in the Premises, including telephone and computer equipment, or any other
condition in the Premises caused by Tenant (for example, more than one shift per
day or 24-hour use of the Premises), adversely affects the temperature or
humidity otherwise maintained by such system, then Landlord shall notify Tenant
in writing and Tenant shall have 10 days to remedy the situation to Landlord’s
reasonable satisfaction. If Tenant fails to timely remedy the situation to
Landlord’s reasonable satisfaction, Landlord shall have the right to install one
or more supplemental air conditioning units in the Premises with the cost
thereof, including the cost of installation, operation and maintenance, being
payable by Tenant to Landlord within 30 days after Landlord’s written demand.
Tenant shall not change or adjust any closed or sealed thermostat or other
element of the HVAC system serving the Premises without Landlord’s express prior
written consent. Landlord may install and operate meters or any other reasonable
system for monitoring or estimating any services or utilities used by Tenant in
excess of those required to be provided by Landlord (including a system for
Landlord’s engineer reasonably to estimate any such excess usage). If such
system indicates such excess services or utilities, Tenant shall pay Landlord’s
reasonable charges for installing and operating such system and any
supplementary air conditioning, ventilation, heat, electrical, or other systems
or equipment (or adjustments or modifications to the existing Building systems
and equipment), and Landlord’s reasonable charges for such amount of excess
services or utilities used by Tenant. All supplemental HVAC systems and
equipment serving the Premises shall be separately metered to the Premises at
Tenant’s cost, and Tenant shall be solely responsible for all electricity
registered by, and the maintenance and replacement of, such meters. Landlord has
no obligation to keep cool any of Tenant’s information technology equipment that
is placed together in one room, on a rack, or in any similar manner (“IT
Equipment”), and Tenant waives any claim against Landlord in connection with
Tenant’s IT Equipment. Landlord shall have the option to require that the
computer room and/or information technology closet in the Premises shall be
separately submetered at Tenant’s expense, and Tenant shall pay Landlord for all
electricity registered in such submeter. Within 1 month after written request,
Tenant shall provide to Landlord electrical load information reasonably
requested by Landlord with respect to any computer room and/or information
technology closet in the Premises.

 

7.LANDLORD SERVICES

 

(a)Landlord shall provide the following to the Premises: (i) HVAC service in the
respective seasons during Business Hours; (ii) electricity sufficient for
lighting and standard office equipment for comparable buildings in the market in
which the Project is located; (iii) water, sewer, and, to the extent applicable
to the Building, gas, oil, and steam service; and (iv) cleaning services meeting
the minimum specifications set forth in Exhibit D attached hereto. Tenant, at
Tenant’s expense, shall make arrangements with the applicable utility companies
and public bodies to provide, in Tenant’s name, telephone, cable, and any other
utility service not provided by Landlord that Tenant desires at the Premises.

 

8

--------------------------------------------------------------------------------

 

(b)Landlord shall not be obligated to furnish any services, supplies, or
utilities other than as set forth in this Lease; provided, however, upon
Tenant’s prior request sent in accordance with Section 25(p) below, Landlord may
furnish additional services, supplies, or utilities, in which case Tenant shall
pay to Landlord, immediately upon demand, Landlord’s then-current charge for
such additional services, supplies, or utilities, or Tenant’s pro rata share
thereof, if applicable, as reasonably determined by Landlord. Landlord’s current
rate for HVAC service outside of Business Hours requested with at least 24
hours’ prior notice (or by noon for weekend service) is $75.00 per hour, per
zone, with a two-hour minimum if the service does not commence immediately
following the end of a day’s Business Hours.

 

8.USE; SIGNS; PARKING; COMMON AREAS.

 

(a)Tenant shall use the Premises for general office use (non-medical) and
storage incidental thereto, and for no other purpose (“Permitted Use”). Tenant’s
use of the Premises for the Permitted Use shall be subject to all applicable
Laws and to all reasonable requirements of the insurers of the Building. Tenant
represents and warrants that Tenant’s NAICS Code is set forth in Section 1
hereof.

 

(b)Landlord, at Landlord’s expense, shall provide the originally named Tenant
with Building-standard identification signage on all Building lobby directories
and at the main entrance to the Premises. Tenant shall not place, erect, or
maintain any signs at the Premises, the Building, or the Project that are
visible from outside of the Premises.

 

(c)Subject to the Building rules and regulations, Tenant shall have the
nonexclusive right in common with others to use: (i) the paved driveways and
walkways at the Project for vehicular and pedestrian access to the Building;
(ii) Common Areas.

 

(d)Landlord shall have the right in its sole discretion to, from time to time,
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas; provided however that
Landlord shall make such repairs in a manner that maintains the character and
quality of the Building and the Project.

 

(e)Subject to Landlord’s security measures and Force Majeure Events (as defined
in Section 25(g)), Landlord shall provide Tenant with access to the Building
and, if applicable, passenger elevator service for use in common with others for
access to and from the Premises 24 hours per day, 7 days per week, except during
emergencies. Landlord shall have the right to limit the number of elevators (if
any) to be operated during repairs and during non-Business Hours. If applicable,
Landlord shall provide Tenant with access to the freight elevator(s) of the
Building from time to time following receipt of Tenant’s prior request, and
Tenant shall pay Landlord’s then-current charge for use of such freight
elevators).

 

9.TENANT’S ALTERATIONS. Tenant shall not cut or drill into or secure any
fixture, apparatus or equipment or make alterations, improvements or physical
additions (collectively, “Alterations”) of any kind to any part of the Premises
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed. All Alterations shall be
completed in compliance with all applicable Laws and Landlord’s rules and
regulations for construction, and sustainable guidelines and procedures.
Notwithstanding the foregoing, Landlord’s consent shall not be required for any
Alteration costing less than $20,000.00 and that: (i) is nonstructural; (ii)
does not impact any of the Building systems, involve electrical or drywall work,
require a building permit, or materially affect the air quality in the Building;
and (iii) is not visible from outside of the Premises. Tenant shall be solely
responsible for the installation and maintenance of its data, telecommunication,
and security systems and wiring at the Premises, which shall be done in
compliance with all applicable Laws and Landlord’s rules and regulations. With
respect to all improvements and Alterations made after the date hereof, other
than those made by Landlord pursuant to the express provisions of this Lease,
Tenant acknowledges that: (A) Tenant is not, under any circumstance, acting as
the agent of Landlord; (B) Landlord did not cause or request such Alterations to
be made; (C) Landlord has not ratified such work; and (D) Landlord did not
authorize such Alterations within the meaning of applicable state statutes.
Nothing in this Lease or in any consent to the making of Alterations or
improvements shall be deemed or construed in any way as constituting a request
by Landlord, express or implied, to any contractor, subcontractor, or supplier
for the performance of any labor or the furnishing of any materials for the use
or benefit of Landlord.

9

--------------------------------------------------------------------------------

 

 

10.ASSIGNMENT AND SUBLETTING.

 

(a)Except as expressly permitted pursuant to Section 10(c), neither Tenant nor
Tenant’s legal representatives or successors-in-interest by operation of law or
otherwise, shall sell, assign, transfer, hypothecate, mortgage, encumber, grant
concessions or licenses, sublet, or otherwise dispose of all or any interest in
this Lease or the Premises, or permit any person or entity other than Tenant to
occupy any portion of the Premises (each of the foregoing are a “Transfer” to a
“Transferee”), without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned, or delayed. Any Transfer undertaken
without Landlord’s prior written consent shall constitute an Event of Default
and shall, at Landlord’s option, be void and/or terminate this Lease. For
purposes of this Lease, a Transfer shall include, without limitation, any
assignment by operation of law, and any merger, consolidation, or asset sale
involving Tenant, any direct or indirect transfer of control of Tenant, and any
transfer of a majority of the ownership interests in Tenant; provided however,
that any transfer of a majority interest in Tenant in connection with a
financing transaction undertaken with institutional investors who typically
invest in life sciences companies shall not be deemed a Transfer. Consent by
Landlord to any on Transfer shall be held to apply only to the specific Transfer
authorized, and shall not be construed as a waiver of the duty of Tenant, or
Tenant’s legal representatives or assigns, to obtain from Landlord consent to
any other or subsequent Transfers pursuant to the foregoing, or as modifying or
limiting the rights of Landlord under the foregoing covenant by Tenant.

 

(b)Without limiting the bases upon which Landlord may withhold its consent to a
proposed Transfer, it shall not be unreasonable for Landlord to withhold its
consent if Landlord has a reasonable, good faith basis to determine that: (i)
with regard to an assignment of this Lease, the proposed Transferee shall have a
net worth that is less than Tenant’s net worth immediately prior to the proposed
assignment (as determined according to GAAP) so long as Tenant’s net worth
immediately prior to the proposed assignment is no less than Tenant’s net worth
as of the effective date of this Lease; (ii) the proposed Transferee, in
Landlord’s reasonable opinion, is not reputable and of good character; (iii)
with regard to a proposed sublease, the portion of the Premises requested to be
subleased renders the balance of the Premises unleasable as a separate area;
(iv) Tenant is proposing a sublease at a rental or sub-rental rate that is less
than the then-fair market rental rate for the portion of the Premises being
subleased, or Tenant is proposing to Transfer to an existing tenant of the
Building or another property owned by Landlord or Landlord’s affiliate(s), or to
another prospect with whom Landlord or Landlord’s affiliate(s) are then
Negotiating in the market of which the Building is a part (and for purposes of
this subsection (iv), “Negotiating” shall mean that Landlord and the proposed
assignee or sublessee have been actively exchanging proposals, counter offers,
etc., it being agreed that the submittal of proposals or offers to the proposed
assignee or sublessee by Landlord without interest or active negotiations by the
proposed assignee or sublessee shall not constitute Negotiations hereunder); (v)
the proposed assignee or sublessee would cause any of Landlord’s existing
parking facilities to be reasonably inadequate, or in violation of code
requirements, or require Landlord to increase the parking area or the number of
parking spaces to meet code requirements; or (vi) the nature of such
Transferee’s proposed business operation would or might reasonably violate the
terms of this Lease or of any other lease for the Building (including any
exclusivity provisions), or would, in Landlord’s reasonable judgment, otherwise
be incompatible with other tenancies in the Building.

 

(c)Notwithstanding the foregoing, Tenant shall have the right without the prior
consent of Landlord, but after providing prior written notice to Landlord, to
make a Transfer to any Affiliate (as defined below), or an entity into which
Tenant merges or that acquires substantially all of the assets or stock of
Tenant (“Surviving Entity”) (the Surviving Entity or Affiliate are also referred
to as a “Permitted Transferee”); provided: (i) Tenant delivers to Landlord the
Transfer Information (as defined below); (ii) the Permitted Transferee shall
have a tangible net worth at least equal to the greater of the net worth of
Tenant on the date of this Lease or on the date of such Transfer; (iii) the
originally named Tenant shall not be released or discharged from any liability
under this Lease by reason of such Transfer; (iv) the use of the Premises shall
not change; and (v) if the Transfer is to an Affiliate, such Transferee shall
remain an Affiliate throughout the Term and if such Transferee shall cease being
an Affiliate, Tenant shall notify Landlord in writing of such change. An
“Affiliate” means a corporation, limited liability company, partnership, or
other registered entity, 50% or more of whose equity interest is owned by the
same persons or entities owning 50% or more of Tenant’s equity interests, a
subsidiary, or a parent corporation.

 

10

--------------------------------------------------------------------------------

 

(d)If at any time during the Term, Tenant desires to complete a Transfer other
than pursuant to Section 10(c), Tenant shall give written notice to Landlord of
such desire together with the Transfer Information. If: (i) Tenant desires to
assign this Lease or to sublease the entire Premises, Landlord shall have the
right to accelerate the Expiration Date so that the Expiration Date shall be the
date on which the proposed assignment or sublease would be effective; or (ii)
Tenant desires to sublease more than 50% of the Premises other than to an
Affiliate, Landlord shall have the right to accelerate the Expiration Date with
respect to the portion of the Premises that Tenant proposes to sublease (and in
each case, a pro rata portion of Tenant’s parking rights shall also expire on
such accelerated Expiration Date). If Landlord elects to accelerate the
Expiration Date pursuant to this paragraph, Tenant shall have the right to
rescind its request for Landlord’s consent to the proposed assignment or
sublease by giving written notice of such rescission to Landlord within 10 days
after Tenant’s receipt of Landlord’s acceleration election notice. If Tenant
does not so rescind its request: (A) Tenant shall deliver the Premises or the
applicable portion thereof to Landlord in the same condition as Tenant is, by
the terms of this Lease, required to deliver the Premises to Landlord upon the
Expiration Date; and (B) Fixed Rent and Tenant’s Share shall be reduced on a per
rentable square foot basis for the area of the Premises that Tenant no longer
leases. If Landlord elects to accelerate the Expiration Date for less than the
entire Premises, the cost of erecting any demising walls, entrances, and
entrance corridors, and any other improvements required in connection therewith
shall be performed by Landlord, with the cost thereof being divided evenly
between Landlord and Tenant.

 

(e)The “Transfer Information” means the following information: (i) a copy of the
fully executed assignment and assumption agreement, or sublease agreement, as
applicable (with respect to a Permitted Transfer, such agreement to be delivered
to Landlord within 10 business days after the transaction closes and with
respect to all other Transfers, such agreement shall be provided in draft form
and shall not be executed until Landlord’s consent has been given); (ii) a copy
of the then-current financials of the Transferee (either audited or certified by
the chief financial officer or secretary of the Transferee); (iii) a copy of the
formation certificate and good standing certificate of the Transferee; and (iv)
such other reasonably requested information by Landlord needed to confirm or
determine Tenant’s compliance with the terms and conditions of this
Section.  Landlord shall keep confidential and maintain the secrecy of all
Transfer Information and shall not use such Transfer Information for any purpose
other than those contemplated in this Section 10.

 

(f)Any sums or other economic consideration received by Tenant as a result of
any Transfer (except rental or other payments received that are attributable to
the amortization of the cost of leasehold improvements made to the transferred
portion of the Premises by Tenant for the Transferee, and other reasonable
expenses incident to the Transfer, including standard leasing commissions and
legal fees) whether denominated rentals under the sublease or otherwise, that
exceed, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to that
portion of the Premises subject to such Transfer) shall be divided evenly
between Landlord and Tenant, with Landlord’s portion being payable to Landlord
as Additional Rent without affecting or reducing any other obligation of Tenant
hereunder.

 

(g)Regardless of Landlord’s consent to a proposed Transfer, no Transfer shall
release Tenant from Tenant’s obligations or alter Tenant’s primary liability to
fully and timely pay all Rent due from time to time under this Lease and to
fully and timely perform all of Tenant’s other obligations under this Lease, and
the originally named Tenant and all assignees shall be jointly and severally
liable for all Tenant obligations under this Lease. The acceptance of rental by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. If a Transferee defaults in the performance of any of the
terms of this Lease, Landlord may proceed directly against the originally named
Tenant without the necessity of exhausting remedies against such Transferee. If
there has been a Transfer and an Event of Default occurs, Landlord may collect
Rent from the Transferee and apply the net amount collected to the Rent herein
reserved; but no such collection shall be deemed a waiver of the provisions of
this Section, an acceptance of such Transferee as tenant hereunder or a release
of Tenant from further performance of the covenants herein contained.

 

11.REPAIRS AND MAINTENANCE.

 

(a)Except with respect to Landlord Repairs (as defined below), Tenant, at
Tenant’s expense, shall keep and maintain the Premises in good order and
condition including promptly making all repairs necessary to keep and maintain
such in good order and condition. When used in this Lease, “repairs” shall
include repairs and any reasonably necessary replacements. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles,

11

--------------------------------------------------------------------------------

 

outlets and similar equipment itself or advising Landlord of Tenant’s desire to
have Landlord make such repairs, in which case Tenant shall pay to Landlord for
such repairs at Landlord’s then-standard rate. To the extent that Tenant
requests that Landlord make any other repairs that are Tenant’s obligation to
make under this Lease, Landlord may elect to make such repairs on Tenant’s
behalf, at Tenant’s expense, and Tenant shall pay to Landlord such expense along
with the Administrative Fee. If Tenant has been in default under this Lease,
Landlord may elect to require that Tenant prepay the amount of such repair. All
repairs made by Landlord or Tenant shall utilize materials and equipment that
are at least equal in quality, number, and usefulness to those originally used
in constructing the Building and the Premises. If either Tenant or Landlord (at
Tenant’s request) installs and/or operates HVAC equipment (“Tenant’s
Supplemental HVAC”) and/or any Alteration, Tenant, at Tenant’s expense, shall
maintain Tenant’s Supplemental HVAC and/or Alteration in a clean and safe manner
and in proper operating condition throughout the Term and, with respect to
Tenant’s Supplemental HVAC, under a service contract with a firm and upon such
terms as may be reasonably satisfactory to Landlord, including inspection and
maintenance on at least a semiannual basis, and provide Landlord with a copy
thereof. Within 5 days after Landlord’s request, Tenant shall provide Landlord
with evidence that such contract is in place. All repairs to the Building and/or
the Project made necessary by reason of the installation, maintenance, and
operation of Tenant’s Supplemental HVAC and Alterations shall be Tenant’s
expense. In the event of an emergency, such as a burst waterline or act of God,
Landlord shall have the right to make repairs for which Tenant is responsible
hereunder (at Tenant’s cost) without giving Tenant prior notice, but in such
case Landlord shall provide notice to Tenant as soon as practicable thereafter,
and Landlord shall take commercially reasonable steps to minimize the costs
incurred.

 

(b)Landlord, at Landlord’s expense (except to the extent such expenses are
includable in Project Expenses), shall make all necessary repairs to: (i) the
footings and foundations and the structural elements of the Building; (ii) the
roof of the Building; (iii) the HVAC, plumbing, elevators (if any), electric,
fire protection and fire alert systems within the Building core from the core to
the point of connection for service to the Premises, but specifically excluding
Tenant’s Supplemental HVAC and Alterations; (iv) the Building exterior; and (v)
the Common Areas (collectively, “Landlord Repairs”). Any provision of this Lease
to the contrary notwithstanding, any repairs to the Project or any portion
thereof made necessary by the negligent or willful act or omission of Tenant or
any employee, agent, subtenant, contractor or invitee of Tenant shall be made at
Tenant’s expense, subject to the waivers set forth in Section 12(c).

 

(c)The parties agree it is in their mutual best interest that the Building and
Premises be operated and maintained in a manner that is environmentally
responsible, fiscally prudent, and provides a safe and productive work
environment. Accordingly, Tenant shall use commercially reasonable efforts to
conduct its operations in the Building and within the Premises to: (1) minimize
to the extent reasonably feasible: (i) direct and indirect energy consumption
and greenhouse gas emissions; (ii) water consumption; (iii) the amount of
material entering the waste stream; and (iv) negative impacts upon the indoor
air quality of the Building; and (2) permit the Building to maintain its LEED
rating and an Energy Star label, to the extent applicable. Landlord shall use
commercially reasonable efforts to operate and maintain the Common Areas of the
Building to: (1) minimize to the extent reasonably feasible: (i) direct and
indirect energy consumption and greenhouse gas emissions; (ii) water
consumption; (iii) the amount of material entering the waste stream; and (iv)
negative impacts upon the indoor air quality of the Building; and (2) permit the
Building to maintain its LEED rating and an Energy Star label, to the extent
applicable, the costs of which shall be included in Project Expenses (except to
the extent otherwise not permitted).

 

12.INSURANCE; SUBROGATION RIGHTS.

 

(a)Tenant, at Tenant’s expense, shall obtain and keep in force at all times as
of the Commencement Date (or Tenant’s earlier accessing of the Premises)
commercial general liability insurance including contractual liability and
personal injury liability and all similar coverage, with combined single limits
of $2,000,000 on account of bodily injury to or death of one or more persons as
the result of any one accident or disaster and on account of damage to property,
or in such other amounts as Landlord may from time to time reasonably require in
light of the activities conducted on the Premises. Tenant shall, at its sole
cost and expense, maintain in full force and effect a policy of “special form”
property insurance on Tenant’s Property for full replacement value and with
coinsurance waived. “Tenant’s Property” shall mean Tenant’s trade fixtures,
equipment, personal property, and Specialty Alterations (as defined in Section
18(b)). Tenant shall neither have, nor make, any claim against Landlord for any
loss or damage to Tenant’s Property, regardless of the cause of the loss or
damage.

12

--------------------------------------------------------------------------------

 

Tenant shall require its movers to procure and deliver to Landlord a certificate
of insurance naming Landlord as an additional insured. No liability insurance
required hereunder shall be subject to cancellation or modification without at
least 30 days’ prior notice to all insureds, and shall name Tenant as insured,
and Landlord, Landlord’s property manager, and Brandywine Realty Trust as
additional insureds, and, if requested in writing by Landlord, shall also name
as an additional insured any mortgagee or holder of any mortgage that may be or
become a lien upon any part of the Premises. Prior to the Commencement Date,
Tenant shall provide Landlord with certificates that evidence that all insurance
coverages required under this Lease are in place for the policy periods. Tenant
shall also furnish to Landlord and/or Landlord’s designated agent throughout the
Term replacement certificates at least 30 days prior to the expiration dates of
the then-current policy or policies or, upon request by Landlord and/or its
agent from time to time, sufficient information to evidence that the insurance
required under this Section is in full force and effect. All insurance required
under this Lease shall be issued by an insurance company that has been in
business for at least 5 years, is authorized to do business in the State, and
has a financial rating of at least an A-X as rated in the most recent edition of
Best’s Insurance Reports. The limits of any such required insurance shall not in
any way limit Tenant’s liability under this Lease or otherwise. If Tenant fails
to maintain such insurance, Landlord may, but shall not be required to, procure
and maintain the same, at Tenant’s expense, which expense shall be reimbursed by
Tenant as Additional Rent within 10 days after written demand. Any deductible
under such insurance policy in excess of $25,000 shall be approved by Landlord
in writing prior to the issuance of such policy. Tenant shall not self-insure
without Landlord’s prior written consent.

 

(b)Landlord shall obtain and maintain the following insurance during the Term:
(i) replacement cost insurance including “special form” property insurance on
the Building, including without limitation leasehold improvements (exclusive of
Tenant’s Property); (ii) commercial general liability insurance (including
bodily injury and property damage) covering Landlord’s operations at the Project
in amounts reasonably required by Landlord or any Mortgagee (as defined in
Section 16); and (iii) such other insurance as reasonably required by Landlord
or any Mortgagee.

 

(c) Landlord and Tenant shall each procure an appropriate clause in or
endorsement to any property insurance covering the Project or any portion
thereof and personal property, fixtures, and equipment located therein, wherein
the insurer waives subrogation and consents to a waiver of right of recovery
pursuant to the terms of this paragraph. Both Landlord and Tenant agree to
immediately give each insurance company which has issued to it policies of
property insurance written notice of the terms of such mutual waivers and to
cause such insurance policies to be properly endorsed, if necessary, to prevent
the invalidation thereof by reason of such waivers, and shall furnish to the
other party written evidence of such foregoing endorsements or that such
endorsement is not required. Landlord and Tenant hereby waive, and agree not to
make, any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from conditions to
the extent of proceeds received after application of any commercially reasonable
deductible (or would have been received if the party had obtained and maintained
the insurance it was required to carry under this Lease or if Tenant did not
elect to self-insure) by the property insurance that was required to be carried
by that party under the terms of this Lease.

 

13.INDEMNIFICATION.

 

(a)Subject to Section 12(c), Tenant shall defend, indemnify, and hold harmless
Landlord, Landlord’s property manager, and Brandywine Realty Trust and each of
Landlord’s directors, officers, members, partners, trustees, employees, and
agents (collectively, the “Landlord Indemnitees”) from and against any and all
third-party claims, actions, damages, liabilities, and expenses (including all
reasonable costs and expenses (including reasonable attorneys’ fees)) to the
extent arising from: (i) Tenant’s breach of this Lease; (ii) any negligence or
willful act of Tenant, any Tenant Indemnitees (as defined below), or any of
Tenant’s invitees, subtenants, or contractors; and (iii) any acts or omissions
occurring at, or the condition, use or operation of, the Premises, except to the
extent arising from Landlord’s negligence or willful misconduct. If Tenant fails
to promptly defend a Landlord Indemnitee following written demand by the
Landlord Indemnitee, the Landlord Indemnitee shall defend the same at Tenant’s
expense, by retaining or employing counsel reasonably satisfactory to such
Landlord Indemnitee.

 

13

--------------------------------------------------------------------------------

 

(b)Subject to Section 12(c), Landlord shall defend, indemnify, and hold harmless
Tenant and each of Tenant’s directors, officers, members, partners, trustees,
employees, and agents (collectively, the “Tenant Indemnitees”) from and against
any and all third-party claims, actions, damages, liabilities, and expenses
(including all reasonable costs and expenses (including reasonable attorneys’
fees)) to the extent arising from: (i) Landlord’s breach of this Lease; and (ii)
any negligence or willful misconduct of Landlord or any Landlord Indemnitees. If
Landlord fails to promptly defend a Tenant Indemnitee following written demand
by the Tenant Indemnitee, the Tenant Indemnitee shall defend the same at
Landlord’s expense, by retaining or employing counsel reasonably satisfactory to
such Tenant Indemnitee.

 

(c)Landlord’s and Tenant’s obligations under this Section shall not be limited
by the amount or types of insurance maintained or required to be maintained
under this Lease. The provisions of this Section shall survive the Expiration
Date.

 

14.CASUALTY DAMAGE. If there occurs any casualty to the Project (other than to
the Premises) and: (i) insurance proceeds are unavailable to Landlord or are
insufficient to restore the Project to substantially its pre-casualty condition;
or (ii) more than 30% of the total area of the Building is damaged, Landlord
shall have the right to terminate this Lease and all the unaccrued obligations
of the parties hereto, by sending written notice of such termination to Tenant
within 60 days after such casualty. Such notice shall specify a termination date
not fewer than 30 nor more than 90 days after such notice is given to Tenant. If
there occurs any casualty to the Premises and: (i) in Landlord’s reasonable
judgment, the repair and restoration work would require more than 180
consecutive days to complete after the casualty (assuming normal work crews not
engaged in overtime); or (ii) the casualty occurs during the last 12 months of
the Term, Landlord and Tenant shall each have the right to terminate this Lease
and all the unaccrued obligations of the parties hereto, by sending written
notice of such termination to the other party within 60 days after the date of
such casualty. Such notice shall specify a termination date not fewer than 30
nor more than 90 days after such notice is given to the other party, but in no
event shall the termination date be after the last day of the Term.
Notwithstanding the foregoing, if the casualty was caused by the act or omission
of Tenant or any of Tenant’s agents, employees, invitees, assignees, subtenants,
licensees or contractors, Tenant shall have no right to terminate this Lease due
to the casualty. If there occurs any casualty to the Premises and neither party
terminates this Lease, then notwithstanding anything to the contrary in this
Lease, Tenant’s obligation to pay Fixed Rent and Additional Rent shall be
equitably adjusted or abated during the period (if any) during which Tenant is
not reasonably able to use the Premises or an applicable portion thereof as a
result of such casualty. Tenant shall have no right to terminate this Lease as a
result of any damage or destruction of the Premises, except as expressly
provided in this Section. The provisions of this Lease, including this Section,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, and any
Law with respect to any rights or obligations concerning damage or destruction
in the absence of an express agreement between the parties, and any other
statute or regulation, now or hereafter in effect, shall have no application to
this Lease or any damage or destruction to all or any part of the Premises.

 

15.CONDEMNATION. If a taking renders 30% or more of the Premises reasonably
unsuitable for the Permitted Use, this Lease shall, at either party’s option,
terminate as of the date title to condemned real estate vests in the condemnor,
the Rent herein reserved shall be apportioned and paid in full by Tenant to
Landlord to such date, all Rent prepaid for period beyond that date shall
forthwith be repaid by Landlord to Tenant, and neither party shall thereafter
have any liability for any unaccrued obligations hereunder. If this Lease is not
terminated after a condemnation, then notwithstanding anything to the contrary
in this Lease, the Fixed Rent and the Additional Rent shall be equitably reduced
in proportion to the area of the Premises that has been taken for the balance of
the Term. Tenant shall have the right to make a claim against the condemnor for
moving expenses and business dislocation damages to the extent that such claim
does not reduce the sums otherwise payable by the condemnor to Landlord.

 

16.SUBORDINATION; ESTOPPEL CERTIFICATE.

 

(a)This Lease shall be subordinate to the lien of any deeds of trust or
mortgages now or hereafter placed upon the Project or any portion thereof (a
“Mortgage”) without the necessity of any further instrument or act on the part
of Tenant to effectuate such subordination. Tenant shall execute and deliver to
Landlord within 10 days after written demand such further instrument evidencing
such subordination and agreement to attorn as shall be reasonably required by
any Mortgagee. If Landlord shall be or is alleged to be in default of any of its
obligations owing to Tenant under this Lease, Tenant shall give to the holder
(“Mortgagee”) of any Mortgage

14

--------------------------------------------------------------------------------

 

of whose name and address Tenant has been given written notice, notice by
overnight mail of any such default that Tenant shall have served upon Landlord.
Tenant shall not be entitled to exercise any right or remedy because of any
default by Landlord without having given such notice to the Mortgagee as
aforesaid and, if Landlord fails to cure such default, the Mortgagee shall have
the right to cure such default within 45 days after Mortgagee’s receipt of such
default notice from Tenant. Notwithstanding the foregoing, any Mortgagee may at
any time subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such Mortgage without regard to their respective dates of execution and
delivery, and in that event the Mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and
delivery of the Mortgage.

 

(b)Each party shall at any time and from time to time, within 10 days after the
other party’s written request, execute and deliver to the other party a written
instrument in recordable form certifying all reasonably requested information
pertaining to this Lease.

 

17.DEFAULT AND REMEDIES.

 

(a)An “Event of Default” shall be deemed to exist and Tenant shall be in default
hereunder if: (i) Tenant fails to pay any Rent when due and such failure
continues for more than 5 business days after Landlord has given Tenant written
notice of such failure; provided, however, in no event shall Landlord have any
obligation to give Tenant more than 2 such notices in any 12-month period, after
which there shall be an Event of Default if Tenant fails to pay any Rent when
due, regardless of Tenant’s receipt of notice of such non-payment; (ii) Tenant
fails to bond over a mechanic’s or materialmen’s lien within 10 days after
Landlord’s demand; (iii) there is any assignment or subletting (regardless of
whether the same might be void under this Lease) in violation of the terms of
this Lease; (iv) the occurrence of any default beyond any applicable notice
and/or cure period under any guaranty executed in connection with this Lease;
(v) Tenant fails to deliver any Landlord-requested estoppel certificate or
subordination agreement within 7 business days after receipt of notice that such
document was not received within the time period required under this Lease; (vi)
Tenant ceases to use the Premises for the Permitted Use or removes substantially
all of its furniture, equipment and personal property from the Premises (other
than in the case of a permitted subletting or assignment) or permits the same to
be unoccupied; or (vii) Tenant fails to observe or perform any of Tenant’s other
agreements or obligations under this Lease and such failure continues for more
than 30 days after Landlord gives Tenant written notice of such failure, or the
expiration of such additional time period as is reasonably necessary to cure
such failure (not to exceed 60 days), provided Tenant immediately commences and
thereafter proceeds with all due diligence and in good faith to cure such
failure.

 

(b)Upon the occurrence of an Event of Default, Landlord shall have the right, at
Landlord’s option, to elect to do any one or more of the following:

 

(i)Landlord shall have the right to terminate this Lease, in which event Tenant
shall immediately surrender the Premises to Landlord and Tenant shall pay
Landlord upon demand for all losses and damages that Landlord suffers or incurs
by reason of such termination, including damages in an amount equal to the total
of: (A) the costs of repossessing the Premises and all other expenses incurred
by Landlord in connection with Tenant’s default, plus the Administrative Fee;
(B) the unpaid Rent earned as of the date of termination; (C) all Rent for the
period that would otherwise have constituted the remainder of the Term,
discounted to present value at a rate of 2% per annum; and (D) all other sums of
money and damages owing by Tenant to Landlord;

 

(ii)Landlord shall have the right to enter upon and take possession of the
Premises without terminating this Lease (but terminating Tenant’s right of
possession, if Landlord so elects) and without being liable to prosecution or
any claim for damages therefor and to relet the Premises on such terms as
Landlord deems advisable, in which event Tenant shall pay to Landlord on demand
Landlord’s out-of-pocket costs of repossession, renovating, repairing, and
altering the Premises for a new tenant or tenants, plus the Administrative Fee
and any deficiency between the Rent payable hereunder and the rent paid under
such reletting; provided, however, Tenant shall not be entitled to any excess
payments received by Landlord from such reletting. Landlord’s failure to relet
the Premises shall not release or affect Tenant’s liability for Rent or for
damages;

 

15

--------------------------------------------------------------------------------

 

(iii)Landlord shall have the right to enter the Premises without terminating
this Lease and without being liable for prosecution or any claim for damages
therefor and maintain the Premises and repair or replace any damage thereto or
do anything for which Tenant is responsible hereunder. Tenant shall reimburse
Landlord immediately upon demand for any out-of-pocket costs which Landlord
incurs in thus effecting Tenant’s compliance under this Lease, and Landlord
shall not be liable to Tenant for any damages with respect thereto; and/or

 

(iv)Landlord shall have the right to cure any default on behalf of Tenant and
Tenant shall reimburse Landlord upon demand for any sums paid or costs incurred
by Landlord in curing such default, including attorneys’ fees and other legal
expenses, plus the Administrative Fee. The “Administrative Fee” means 15% of the
costs incurred by Landlord in curing Tenant’s default or performing Tenant’s
obligations hereunder.

 

(c)Upon the occurrence of an Event of Default, Tenant shall be liable to
Landlord for: (i) all Fixed Rent and Additional Rent accrued and unpaid; (ii)
all costs and expenses incurred by Landlord in recovering possession of the
Premises, including legal fees, and removal and storage of Tenant’s property;
(iii) the costs and expenses of restoring the Premises to the condition in which
the same were to have been surrendered by Tenant as of the Expiration Date; (iv)
the costs of reletting commissions; (v) all legal fees and court costs incurred
by Landlord in connection with the Event of Default; and (vi) the unamortized
portion (as reasonably determined by Landlord) of brokerage commissions and
consulting fees incurred by Landlord, and tenant concessions including free rent
given by Landlord, in connection with this Lease. Upon the occurrence of an
Event of Default, the Abatement Period shall immediately become void, and the
monthly Fixed Rent due for the Abatement Period shall equal the amount of Fixed
Rent due immediately following the Fixed Rent Start Date.

 

(d)Any amount payable by Tenant under this Lease that is not paid when due shall
bear interest at the rate of 1% per month until paid by Tenant to Landlord.

 

(e)Neither any delay or forbearance by Landlord in exercising any right or
remedy hereunder nor Landlord’s undertaking or performing any act that Landlord
is not expressly required to undertake under this Lease shall be construed to be
a waiver of Landlord’s rights or to represent any agreement by Landlord to
thereafter undertake or perform such act. Landlord’s waiver of any breach by
Tenant of any covenant or condition herein contained (which waiver shall be
effective only if so expressed in writing by Landlord) or Landlord’s failure to
exercise any right or remedy in respect of any such breach shall not constitute
a waiver or relinquishment for the future of Landlord’s right to have any such
covenant or condition duly performed or observed by Tenant, or of Landlord’s
rights arising because of any subsequent breach of any such covenant or
condition nor bar any right or remedy of Landlord in respect of such breach or
any subsequent breach.

 

(f)The rights granted to Landlord in this Section shall be cumulative of every
other right or remedy provided in this Lease or which Landlord may otherwise
have at law or in equity or by statute, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies or constitute a forfeiture or waiver of Rent or
damages accruing to Landlord by reason of any Event of Default under this Lease.

 

(g)No payment by Tenant or receipt by Landlord of a lesser amount than any
payment of Fixed Rent or Additional Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Fixed Rent or Additional Rent
due and payable hereunder, nor shall any endorsement or statement or any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other right
or remedy provided for in this Lease, at law or in equity.

 

(h)Tenant further waives the right to any notices to quit as may be specified in
the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended,
or any similar or successor provision of law, and agrees that 5 days’ notice
shall be sufficient in any case where a longer period may be statutorily
specified.

 

16

--------------------------------------------------------------------------------

 

(i)In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

 

(1)WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY
COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF
THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE
TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE
LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING
IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT
AND ALL PERSONS CLAIMING UNDER TENANT; PROVIDED HOWER, THAT BEFORE HAVING THE
RIGHT TO TAKE THE FOREGOING ACTIONS ON TENANT’S BEHALF, LANDLORD SHALL FIRST
PROVIDE TENANT WITH AN ADDITIONAL WRITTEN NOTICE AND TEN (10) DAYS’ OPPORTUNITY
TO CURE ANY SUCH DEFAULT WHICH SHALL BE DETAILED WITH REASONABLE SPECIFICITY IN
SUCH NOTICE AND WHICH SUCH NOTICE SHALL BE ACCOMPANIED BY COPIES OF ALL
DOCUMENTS TO BE FILED BY LANDLORD ON BEHALF OF TENANT HEREUNDER, WHEREUPON,
FOLLOWING THE PROVISION OF SUCH NOTICE AND THE EXPIRATION OF THE CURE PERIOD
WITHOUT ANY CURE BEING EFFECTED BY TENANT, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

 

(2)In any action to confess judgment in ejectment, Landlord shall first cause to
be filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

 

________ (TENANT’S INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES
THAT TENANT HAS VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE
PROCESS RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE
FOREGOING PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER
SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE
REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND
ALSO OBTAINING A MONEY JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND
EXECUTING UPON SUCH JUDGMENT. IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH
HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY
CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF
ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY. FURTHERMORE, TENANT
SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR
VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS
CONFESSED PURSUANT TO THIS LEASE.

 

18.SURRENDER; HOLDOVER.

 

(a)No later than upon the Expiration Date or earlier termination of Tenant’s
right to possession of the Premises (such earlier date, the “Surrender Date”),
Tenant shall vacate and surrender the Premises to Landlord in good order and
condition, vacant, broom clean, and in conformity with the applicable provisions
of this Lease, including without limitation Sections 9 and 11. Tenant shall have
no right to hold over beyond the Surrender Date, and if Tenant does not vacate
as required such failure shall be deemed an Event of Default and Tenant’s
occupancy shall not be construed to effect or constitute anything other than a
tenancy at sufferance. During any period of occupancy beyond the Surrender Date,
the amount of Rent owed by Tenant to Landlord shall be 150% for the first month
and 200% thereafter of the Rent that would otherwise be due under this Lease,
without prorating

17

--------------------------------------------------------------------------------

 

for any partial month of holdover, and except that any provisions in this Lease
that limit the amount or defer the payment of Additional Rent shall be null and
void. The acceptance of Rent by Landlord or the failure or delay of Landlord in
notifying or evicting Tenant following the Surrender Date shall not create any
tenancy rights in Tenant and any such payments by Tenant may be applied by
Landlord against its costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord as a result of such holdover. The provisions of this
Section shall not constitute a waiver by Landlord of any right of reentry as set
forth in this Lease; nor shall receipt of any Rent or any other act in apparent
affirmance of the tenancy operate as a waiver of Landlord’s right to terminate
this Lease for a breach of any of the terms, covenants, or obligations herein on
Tenant’s part to be performed. No option to extend this Lease shall have been
deemed to have occurred by Tenant’s holdover, and any and all options to extend
this Lease or expand the Premises shall be deemed terminated and of no further
effect as of the first date that Tenant holds over. In addition, if Tenant fails
to vacate and surrender the Premises as herein required within the thirty (30)
day period following the expiration or termination of this Lease, Tenant shall
thereafter be obligated to indemnify, defend and hold harmless Landlord from all
costs, losses, expenses or liabilities incurred as a result of such failure,
including without limitation, claims made by any succeeding tenant and real
estate brokers’ claims and reasonable attorneys’ fees. Tenant’s obligation to
pay Rent and to perform all other Lease obligations for the period up to and
including the Surrender Date, and the provisions of this Section, shall survive
the Expiration Date. In no way shall the remedies to Landlord set forth above be
construed to constitute liquidated damages for Landlord’s losses resulting from
Tenant’s holdover.

 

(b)Prior to the Expiration Date or sooner termination of Tenant’s right to
possession of the Premises, Tenant, at Tenant’s expense, shall remove from the
Premises Tenant’s Property and all telephone, security, and communication
equipment system wiring and cabling, and restore in a good and workmanlike
manner any damage to the Premises and/or the Building caused by such removal or
replace the damaged component of the Premises and/or the Building if such
component cannot be restored as aforesaid as reasonably determined by Landlord.
The foregoing notwithstanding, Tenant shall not be required to remove a
Specialty Alteration if at the time Tenant requests Landlord’s consent to such
Specialty Alteration, Tenant provides Landlord with written notification that
Tenant desires to not be required to remove such Specialty Alteration and
Landlord consents in writing to Tenant’s non-removal request. A “Specialty
Alteration” means an Alteration that: (i) Landlord required to be removed in
connection with Landlord’s consent to making such Alteration; or (ii) are not
normal and customary leasehold improvements typically found in comparable office
space at comparable class A office buildings in the market in which the Project
is located, such as kitchens (other than a pantry installed for the use of
Tenant’s employees only), executive restrooms, computer room installations,
supplemental HVAC equipment and components, safes, vaults, libraries or file
rooms requiring reinforcement of floors, internal staircases, slab penetrations,
non-Building standard life safety systems, security systems, specialty door
locksets (such as cipher locks) or lighting, and any demising improvements done
by or on behalf of Tenant after the Commencement Date. If Tenant fails to remove
any of Tenant’s Property, wiring, or cabling as required herein, the same shall
be deemed abandoned and Landlord, at Tenant’s expense, may remove and dispose of
same and repair and restore any damage caused thereby, or, at Landlord’s
election, such Tenant’s Property, wiring, and cabling shall become Landlord’s
property. Tenant shall not remove any Alteration (other than Specialty
Alterations) from the Premises without the prior written consent of Landlord.

 

19.RULES AND REGULATIONS. Tenant covenants that Tenant and its employees,
agents, invitees, subtenants, and licensees shall comply with the rules and
regulations set forth on Exhibit E attached hereto. Landlord shall have the
right to rescind any of the rules and regulations and to make such other and
further written rules and regulations as in the reasonable judgment of Landlord
shall from time to time be needed for the safety, protection, care and
cleanliness of the Project, the operation thereof, the preservation of good
order therein and the protection and comfort of its tenants, their agents,
employees and invitees, which when delivered to Tenant shall be binding upon
Tenant in a like manner as if originally prescribed as of the date such revised
rules and regulations are provided to Tenant in writing. In the event of an
inconsistency between the rules and regulations and this Lease, the provisions
of this Lease shall control. Landlord shall have no duty or obligation to
enforce any rule or regulation, and Landlord’s failure or refusal to enforce any
rule or regulation against any other tenant shall be without liability of
Landlord to Tenant. However, if Landlord does enforce rules or regulations,
Landlord shall endeavor to enforce same equally. Landlord shall not have any
liability to Tenant for any failure of any other tenants to comply with any of
the rules and regulations.

 

18

--------------------------------------------------------------------------------

 

20.GOVERNMENTAL REGULATIONS.

 

(a)Tenant shall not use, generate, manufacture, refine, transport, treat, store,
handle, dispose, bring, or otherwise cause to be brought or permit any of its
agents, employees, subtenants, contractors, or invitees to bring, in, on, or
about any part of the Project, any hazardous waste, solid waste, hazardous
substance, toxic substance, petroleum product or derivative, asbestos,
polychlorinated biphenyl, hazardous material, pollutant, contaminant, or similar
material or substance as defined by the Comprehensive Environmental Response
Compensation and Liability Act , 42 U.S.C. Sections 9601 et seq., as the same
may from time to time be amended, and the regulations promulgated pursuant
thereto (CERCLA), or now or hereafter defined or regulated  as such  by any
other Law (“Hazardous Material”). Notwithstanding the foregoing, Tenant shall be
permitted to bring onto the Premises office cleaning supplies and products
normally found in modern offices provided Tenant only brings a reasonable
quantity of such supplies and products onto the Premises and Tenant shall at all
times comply with all Laws pertaining to the storage, handling, use, and
application of such supplies and products, and all Laws pertaining to the
communication to employees and other third parties of any hazards associated
with such supplies and products. Tenant shall not install any underground or
above ground tanks on the Premises. Tenant shall not cause or permit to exist
any release, spillage, emission, or discharge of any Hazardous Material on or
about the Premises (“Release”). In the event of a Release, Tenant shall
immediately notify Landlord both orally and in writing, report such Release to
the relevant government agencies as required by applicable Law, and promptly
remove the Hazardous Material and otherwise investigate and remediate the
Release in accordance with applicable Law and to the satisfaction of Landlord.
Landlord shall have the right, but not the obligation, to enter upon the
Premises to investigate and/or remediate the Release in lieu of Tenant, and
Tenant shall reimburse Landlord as Additional Rent for the costs of such
remediation and investigation. Tenant shall promptly notify Landlord if Tenant
acquires knowledge of the presence of any Hazardous Material on or about the
Premises, except as Tenant is permitted to bring onto the Premises under this
Lease. Landlord shall have the right to inspect and assess the Premises for the
purpose of determining whether Tenant is handling any Hazardous Material in
violation of this Lease or applicable Law, or to ascertain the presence of any
Release. This subsection shall survive the Expiration Date.

 

(b)Tenant shall, and shall cause its employees, agents, contractors, licensees,
subtenants, and assignees to, use the Premises in compliance with all applicable
Laws. Tenant shall, at its sole cost and expense, promptly comply with each and
all of such Laws, except in the case of required structural changes not
triggered by Tenant’s particular use or manner of use or change in use of the
Premises, or Tenant’s alterations, additions, or improvements therein. Without
limiting the generality of the foregoing, Tenant shall: (i) obtain, at Tenant’s
expense, before engaging in Tenant’s business or profession within the Premises,
all necessary licenses and permits including, but not limited to, state and
local business licenses, and permits; and (ii) remain in compliance with and
keep in full force and effect at all times all licenses, consents, and permits
necessary for the lawful conduct of Tenant’s business or profession at the
Premises. Tenant shall pay all personal property taxes, income taxes and other
taxes, assessments, duties, impositions, and similar charges that are or may be
assessed, levied, or imposed upon Tenant. Tenant shall also comply with all
applicable Laws that do not relate to the physical condition of the Premises and
with which only the occupant can comply, such as laws governing maximum
occupancy, workplace smoking, VDT regulations, and illegal business operations,
such as gambling. The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial, governmental or regulatory action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of such Laws shall be conclusive of that fact as between Landlord and Tenant.

 

(c)Notwithstanding anything to the contrary in this Section, if the requirement
of any public authority obligates either Landlord or Tenant to expend money in
order to bring the Premises and/or any area of the Project into compliance with
Laws as a result of: (i) Tenant’s particular use or alteration of the Premises;
(ii) Tenant’s change in the use of the Premises; (iii) the manner of conduct of
Tenant’s business or operation of its installations, equipment, or other
property therein; (iv) any cause or condition created by or at the instance of
Tenant, other than by Landlord’s performance of any work for or on behalf of
Tenant; or (v) breach of any of Tenant’s obligations hereunder, then Tenant
shall bear all costs of bringing the Premises and/or Project into compliance
with Laws, whether such costs are related to structural or nonstructural
elements of the Premises or Project.

 

19

--------------------------------------------------------------------------------

 

(d)Except to the extent Tenant shall comply as set forth above, during the Term,
Landlord shall comply with all applicable Laws regarding the Project (including
the Premises), including without limitation compliance with Title III of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its
regulations as to the design and construction of the Common Areas.

 

21.NOTICES. Wherever in this Lease it is required or permitted that notice or
demand be given or served by either party to this Lease to or on the other
party, such notice or demand shall be duly given or served if in writing and
either: (i) personally served; (ii) delivered by prepaid nationally recognized
courier service (e.g., Federal Express, UPS, and USPS) with evidence of receipt
required for delivery; (iii) forwarded by registered or certified mail, return
receipt requested, postage prepaid; or (iv) emailed with evidence of receipt; in
all such cases addressed to the parties at the addresses set forth below, except
that prior to the Commencement Date, notices to Tenant may be sent instead to
the attention of any employee or attorney of Tenant with whom Landlord
negotiated this Lease. Each such notice shall be deemed to have been given to or
served upon the party to which addressed on the date the same is delivered or
delivery is refused. Each party shall have the right to change its address for
notices (provided such new address is in the continental United States) by a
writing sent to the other party in accordance with this Section, and each party
shall, if requested, within 10 days confirm to the other its notice address.
Notices from Landlord may be given by either an agent or attorney acting on
behalf of Landlord. Notwithstanding the foregoing: (a) any notice from Landlord
to Tenant regarding ordinary business operations (e.g., exercise of a right of
access to the Premises, notice of maintenance activities or Landlord access,
changes in rules and regulations, etc.) may be given by written notice left at
the Premises or delivered by regular mail, facsimile, or electronic means (such
as email) to any person at the Premises whom Landlord reasonably believes is
authorized to receive such notice on behalf of Tenant without copies; and (b)
invoices, notices of change in billing or notice address, and statements of
estimated or reconciliation of Operating Expenses and/or utilities, may be sent
by regular mail or electronic means (such as email) to Tenant’s billing contact.

 

If to Tenant:

Paratek Pharmaceuticals

Attn: Office Manager

1000 First Avenue, Suite 400

King of Prussia, PA 19406

Phone:_________________

Email for billing contact:_________________

 

 

 

and to Landlord:

Brandywine Operating Partnership, L.P.

Attn: Jeff DeVuono

555 East Lancaster Ave., Suite 100

Radnor, PA 19087

Phone: 610-325-5600

Email: jeff.devuono@bdnreit.com

with a copy to:

Email: Legal.Notices@bdnreit.com

22.BROKERS. Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Broker. Each party shall indemnify, defend, and hold
harmless the other from and against any and all liability, cost, and expense
(including reasonable attorneys’ fees and court costs), arising from any
misrepresentation or breach of warranty under this Section. Landlord shall pay
Broker a commission in connection with this Lease pursuant to the terms of a
separate written agreement between Landlord and Broker. This Section shall
survive the Expiration Date.

 

23.LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Building, and upon termination of that ownership, Tenant, except as to any
obligations that are then due and owing, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease and,
at the option of any Mortgagees, to such Mortgagees. Landlord shall have no
personal liability under any of the terms, conditions or covenants of this Lease
and Tenant shall look solely to the equity of Landlord in the Building and/or

20

--------------------------------------------------------------------------------

 

the proceeds therefrom for the satisfaction of any claim, remedy or cause of
action of any kind whatsoever arising from the relationship between the parties
or any rights and obligations they may have relating to the Project, this Lease,
or anything related to either, including without limitation as a result of the
breach of any Section of this Lease by Landlord. In addition, no recourse shall
be had for an obligation of Landlord hereunder, or for any claim based thereon
or otherwise in respect thereof or the relationship between the parties, against
any past, present or future Landlord Indemnitee (other than Landlord), whether
by virtue of any statute or rule of law, or by the enforcement of any assessment
or penalty or otherwise, all such other liability being expressly waived and
released by Tenant with respect to the Landlord Indemnitees (other than
Landlord).

 

24.RELOCATION. Landlord, at its sole expense, on at least 120 days’ prior
written notice to Tenant, may require Tenant to move from the Premises to
another suite of substantially comparable size and decor in the Building or in
the Complex. In the event of any such relocation, Landlord shall pay all the
expenses: (a) of preparing and decorating the new premises so that they will be
substantially similar to the Premises; (b) of moving Tenant’s furniture and
equipment to the new premises (including Tenant’s data and communication wiring
and cabling); and (c) that Tenant actually and reasonably incurs out-of-pocket
(and which Tenant can document with written records) in connection with Tenant
notifying its clients of such relocation, obtaining new letterhead and business
cards, and other incidental expenses related directly to Tenant’s relocation.
Tenant shall execute any reasonable amendment evidencing the terms of the
relocation as Landlord may require in its reasonable discretion. Upon the
effective date of the relocation: (i) the description of the Premises set forth
in this Lease shall, without further act on the part of Landlord or Tenant, be
deemed amended so that the new premises shall, for all purposes, be deemed the
Premises hereunder, and all of the terms, covenants, conditions, provisions, and
agreements of this Lease, including those agreements to pay Rent (at the same
rate per rentable square foot), shall continue in full force and effect and
shall apply to the new premises; and (ii) Tenant shall move into the new
premises.  Notwithstanding anything to the contrary, Tenant shall have the right
to terminate the Lease by written notice to Landlord not more than ten (10) days
after Tenant’s receipt of Landlord’s relocation notice and, in such event, the
Lease shall terminate on the date that is sixty (60) days after Landlord’s
receipt of Tenant’s termination notice unless Landlord revokes its relocation
notice within ten (10) days from receipt of Tenant’s termination notice.

 

25.GENERAL PROVISIONS.

 

(a)Provided Tenant has performed all of the terms and conditions of this Lease
to be performed by Tenant, including the payment of Rent, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or anyone claiming by through or under Landlord, under and subject to
the terms and conditions of this Lease.

 

(b)Subject to the terms and provisions of Section 10, the respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns.

 

(c)This Lease shall be governed in accordance with the Laws of the State,
without regard to choice of law principles. Landlord and Tenant hereby consent
to the exclusive jurisdiction of the state and federal courts located in the
jurisdiction in which the Project is located.

 

(d)In connection with any litigation or arbitration arising out of this Lease,
Landlord or Tenant, whichever is the prevailing party as determined by the trier
of fact in such litigation, shall be entitled to recover from the other party
all reasonable costs and expenses incurred by the prevailing party in connection
with such litigation, including reasonable attorneys’ fees. If Landlord is
compelled to engage the services of outside attorneys (but not in-house counsel)
to enforce the provisions of this Lease, to the extent that Landlord incurs any
cost or expense in connection with such enforcement, the sum or sums so paid or
billed to Landlord, together with all interest, costs and disbursements, shall
be due from Tenant immediately upon receipt of an invoice therefor following the
occurrence of such expenses. If, in the context of a bankruptcy case, Landlord
is compelled at any time to incur any expense, including attorneys’ fees, in
enforcing or attempting to enforce the terms of this Lease or to enforce or
attempt to enforce any actions required under the Bankruptcy Code to be taken by
the trustee or by Tenant, as debtor-in-possession, then the sum so paid by
Landlord shall be awarded to Landlord by the Bankruptcy Court and shall be
immediately due and payable by the trustee or by Tenant’s bankruptcy estate to
Landlord in accordance with the terms of the order of the Bankruptcy Court.

 

21

--------------------------------------------------------------------------------

 

(e)This Lease, which by this reference incorporates all exhibits, riders,
schedules, and other attachments hereto, supersedes all prior discussions,
proposals, negotiations and discussions between the parties and this Lease
contains all of the agreements, conditions, understandings, representations and
warranties made between the parties hereto with respect to the subject matter
hereof, and may not be modified orally or in any manner other than by an
agreement in writing signed by both parties hereto or their respective
successors in interest.

 

(f)TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS LEASE, INCLUDING ALL
NOTICE PROVISIONS.

 

(g)Except for the payment of Rent, each party hereto shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of its obligations when prevented from so doing by a cause
beyond such party’s reasonable control, including, without limitation, strikes
or other labor disputes, orders or regulations of any federal, state, county or
municipal authority, embargoes, non-issuance of a governmental permit, fire or
other casualty (or reasonable delays in the adjustment of insurance claims),
acts of terrorism or war, inability to obtain any materials or services, or acts
of God (each, a “Force Majeure Event”). No such inability or delay due to a
Force Majeure Event shall constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Rent, or
relieve the other party from any of its obligations under this Lease, or impose
any liability upon such party or its agents, by reason of inconvenience or
annoyance to the other party, or injury to or interruption of the other party’s
business, or otherwise.

 

(h)Excepting payments of Fixed Rent, Operating Expenses, and utilities (which
are to be paid as set forth in Sections 4, 5 and 6) and unless a specific time
is otherwise set forth in this Lease for any Tenant payments, all amounts due
from Tenant to Landlord shall be paid by Tenant to Landlord within 30 days after
receipt of an invoice therefor. Tenant shall pay to Landlord all sales, use,
transaction privilege, gross receipts, or other excise tax that may at any time
be levied or imposed upon, or measured by, any amount payable by Tenant under
this Lease.

 

(i)Unless Tenant’s financials are publicly available online at no cost to
Landlord, within 10 days after written request by Landlord (but not more than
once during any 12-month period unless a default has occurred under this Lease
or Landlord has a reasonable basis to suspect that Tenant has suffered a
material adverse change in its financial position, or in the event of a sale,
financing, or refinancing by Landlord of all or any portion of the Project),
Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective Mortgagee or
purchaser, reasonably requested financial information. In connection therewith
and upon Tenant’s request, Landlord and Tenant shall execute a mutually
acceptable confidentiality agreement which shall be based, in the first
instance, on Landlord’s form therefor.

 

(j)Tenant represents and warrants to Landlord that: (i) Tenant was duly
organized and is validly existing and in good standing under the Laws of the
jurisdiction set forth for Tenant in the first sentence of this Lease; (ii)
Tenant is legally authorized to do business in the State; and (iii) the
person(s) executing this Lease on behalf of Tenant is(are) duly authorized to do
so.

 

(k)Each party hereto represents and warrants to the other that such party is not
a party with whom the other is prohibited from doing business pursuant to the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and shall at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto shall defend, indemnify and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including reasonable attorneys’ fees and costs) incurred by the other
to the extent arising from or related to any breach of the foregoing
certifications. The foregoing indemnity obligations shall survive the Expiration
Date.

 

(l)If required by law or statute or the rules of any stock exchange to which
such party is subject, either Landlord or Tenant shall have the right, without
further notice to Tenant, to include general information relating to this Lease,
including Tenant’s name, the Building and the square footage of the Premises in
press releases relating to Landlord’s and Landlord’s affiliates’ leasing
activity. Information relating to rates shall not be released without the other
party’s prior written consent.  The parties acknowledge that the transaction
described

22

--------------------------------------------------------------------------------

 

in this Lease and the terms hereof are of a confidential nature and shall not be
disclosed except to such party’s employees, attorneys, accountants, consultants,
advisors, affiliates, and actual and prospective purchasers, lenders, investors,
subtenants and assignees (collectively, “Permitted Parties”), and except as, in
the good faith judgment of Landlord or Tenant, may be required to enable
Landlord or Tenant to comply with its obligations under law or under rules and
regulations of the Securities and Exchange Commission or the rules of any stock
exchange to which such party is subject.  Neither party may make any public
disclosure of the specific terms of this Lease, except as required by law or as
otherwise provided in this paragraph. In connection with the negotiation of this
Lease and the preparation for the consummation of the transactions contemplated
hereby, each party acknowledges that it will have had access to confidential
information relating to the other party. Each party shall treat such information
and shall cause its Permitted Parties to treat such confidential information as
confidential, and shall preserve the confidentiality thereof, and not duplicate
or use such information, except by Permitted Parties.

 

(m)Neither Tenant, nor anyone acting through, under, or on behalf of Tenant,
shall have the right to record this Lease, nor any memorandum, notice,
affidavit, or other writing with respect thereto.

 

(n)Tenant shall not claim any money damages by way of setoff, counterclaim, or
defense, based on any claim that Landlord unreasonably withheld its consent, in
which case Tenant’s sole and exclusive remedy shall be an action for specific
performance, injunction, or declaratory judgment.

 

(o)All requests made to Landlord to perform repairs or furnish services,
supplies, utilities, or freight elevator usage (if applicable), shall be made
online to the extent available (currently such requests shall be made via
http://etenants.com/, as the same may be modified by Landlord from time to time)
otherwise via email or written communication to Landlord’s property manager for
the Building. Whenever Tenant requests Landlord to take any action not required
of Landlord under this Lease or give any consent required or permitted to be
given by Landlord under this Lease (for example, a request for a Transfer
consent, a consent to an Alteration, or a subordination of Landlord’s lien),
Tenant shall pay to Landlord for Landlord’s administrative and/or professional
costs in connection with each such action or consent, the greater of: (i)
$1,500; or (ii) Landlord’s reasonable, out-of-pocket costs incurred by Landlord
in reviewing and taking the proposed action or consent, including reasonable
attorneys’, engineers’ and/or architects’ fees (as applicable), plus the
Administrative Fee. The foregoing amount shall be paid by Tenant to Landlord
within 30 days after Landlord’s delivery to Tenant of an invoice for such
amount. Tenant shall pay such amount without regard to whether Landlord takes
the requested action or gives the requested consent.

 

(p)Tenant acknowledges and agrees that Landlord shall not be considered a
“business associate” for any purpose under the Health Insurance Portability and
Accountability Act of 1996 and all related implementing regulations and
guidance.

 

(q)Tenant shall cause any work performed on behalf of Tenant to be performed by
contractors who work in harmony, and shall not interfere, with any labor
employed by Landlord or Landlord’s contractors.

 

(r)This Lease may be executed in any number of counterparts, each of which when
taken together shall be deemed to be one and the same instrument. Upon Tenant’s
receipt of two executed original counterparts of this Lease from Landlord,
Tenant shall provide Landlord with one, fully executed original of this Lease.
The parties acknowledge and agree that notwithstanding any law or presumption to
the contrary, the exchange of copies of this Lease and signature pages by
electronic transmission shall constitute effective execution and delivery of
this Lease for all purposes, and signatures of the parties hereto transmitted
and/or produced electronically shall be deemed to be their original signature
for all purposes.

 

(s)Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon reasonable advance notice or, in the case of an emergency,
at any time without notice. Landlord shall not be liable for inconvenience to or
disturbance of Tenant by reason of any such entry; provided, however, in the
case of repairs or work, such shall be done, so far as practicable, so as to not
unreasonably interfere with Tenant’s use of the Premises.

 

23

--------------------------------------------------------------------------------

 

(t)If more than one person executes this Lease as Tenant, each of them is
jointly and severally liable for the keeping, observing, and performing of all
of the terms, covenants, conditions, provisions, and agreements of this Lease to
be kept, observed, and performed by Tenant.

 

(u)TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY OF
THE BUILDING, ANY CLAIM OR INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY
REMEDY WITH RESPECT THERETO.

 

26.EXTENSION OPTION.

 

(a)Provided no Event of Default then exists, Tenant is the originally named
Tenant, and Tenant is not subleasing all or any portion of the Premises, Tenant
shall have the right to extend the Term (“Extension Option”) for 5 years beyond
the end of the Initial Term (“Extension Term”) by delivering Tenant’s written
extension election notice to Landlord no later than 12 months prior to the
expiration of the Initial Term, with time being of the essence. The terms and
conditions of this Lease during the Extension Term shall remain unchanged except
Tenant shall only be entitled to the one Extension Term provided above, the
annual Fixed Rent for the Extension Term shall be the Extension Rent (as defined
below), the Expiration Date shall be the last day of the Extension Term,
Landlord shall have no obligation to perform any tenant improvements to the
Premises or provide any tenant improvement allowance to Tenant. Upon Tenant’s
delivery of its written extension election notice, Tenant may not thereafter
revoke its exercise of the Extension Option. Notwithstanding anything to the
contrary in this Lease, Tenant shall have no right to extend the Term other than
or beyond the one, 5-year Extension Term described in this paragraph.

 

(b)“Extension Rent” means 95% of the fair market extension term base rent for
space comparable to the Premises in comparable buildings in the market in which
the Project is located. In determining the Extension Rent, Landlord, Tenant and
any broker shall take into account all relevant factors including, without
limitation, prevailing market allowances and concessions for renewing tenants,
space measurement methods and loss factors, the lease term, the size of the
space, the location of the building(s), parking charges, the amenities offered
at the building(s), the age of the building(s), and whether Project Expenses and
other pass-through expenses are on a triple net, base year, expense stop or
other basis. In lieu of directly providing any prevailing market allowances
and/or concessions, Landlord may elect to reduce the Extension Rent by the
economic equivalent thereof to reflect the fact that such allowances and
concessions were not provided directly to Tenant. During the Extension Term,
Tenant shall not be entitled to any tenant improvement allowances, free rent
periods or other economic concessions (if any) that Tenant was entitled to
during the Initial Term of this Lease, except to the extent such items are
indirectly incorporated into the Extension Rent as set forth in this Section.
When the Extension Rent is being determined for the first year of the Extension
Term, the Extension Rent for the second and all subsequent years of the
Extension Term shall also be determined in accordance with the same procedures
as are set forth herein and based upon the then prevailing annual rent
escalation factor in the applicable leasing market.

 

(c)If Landlord and Tenant do not agree upon the Extension Rent in writing within
20 days after Landlord receives Tenant’s extension notice, then within 15 days
after either party notifies the other in writing that such notifying party
desires to determine the Extension Rent in accordance with the procedures set
forth in this Section, Landlord and Tenant shall each deliver to the other party
a written statement of such delivering party’s determination of the Extension
Rent, together with such supporting documentation as the delivering party
desires to deliver. Within 10 days after such 15-day period, Landlord and Tenant
shall appoint an independent real estate broker having a minimum of 10 years’
experience in the market in which the Project is located who shall select either
Landlord’s determination or Tenant’s determination, whichever the broker finds
more accurately reflects the Extension Rent. The broker shall be instructed to
notify Landlord and Tenant of such selection within 10 days after such broker’s
appointment. The broker shall have no power or authority to select any Extension
Rent other than the Extension Rent submitted by Landlord or Tenant nor shall the
broker have any power or authority to modify any of the provisions of this
Lease, and the decision of the broker shall be final and binding upon Landlord
and Tenant. If Landlord and Tenant do not timely agree in writing upon the
appointment of the broker, Landlord shall submit to Tenant the names of three
qualified brokers who have not been employed by Landlord or Landlord’s
affiliates

24

--------------------------------------------------------------------------------

 

during the then-past two years and Tenant shall have 10 days after receiving
such names to notify Landlord of which of the three brokers Tenant selects to
determine the Extension Rent. If Tenant fails to timely notify Landlord of
Tenant’s selection, Landlord shall have the right to unilaterally appoint the
broker. The fee and expenses of the third broker shall be shared equally by
Landlord and Tenant.

 

(d)Upon Tenant’s timely and proper exercise of the Extension Option pursuant to
the terms above and satisfaction of the above conditions: (i) the “Term” shall
include the Extension Term, subject only to the determination of Extension Rent;
and (ii) Tenant shall execute prior to the expiration of the then-expiring Term,
an appropriate amendment to this Lease, in form and content reasonably
satisfactory to both Landlord and Tenant, memorializing the extension of the
Term for the ensuing Extension Term.

 

27.TERMINATION OPTION. Provided Tenant is the originally named Tenant, Tenant is
neither in monetary default of this Lease on the Termination Date (as defined
below) nor has there previously been an Event of Monetary Default, and this
Lease is in full force and effect, Tenant shall have the right to terminate this
Lease effective at 11:59 p.m. on the Termination Date, in accordance with and
subject to each of the following terms and conditions (“Termination Option”).
The “Termination Date” shall mean the last day of the 40th full calendar month
after the Commencement Date. If Tenant desires to exercise the Termination
Option, Tenant shall give to Landlord irrevocable written notice of Tenant’s
exercise of the Termination Option (“Termination Notice”), together with the
Termination Payment (as defined below). The Termination Notice and the
Termination Payment shall be received by Landlord no later than the date that is
9 months prior to the Termination Date, failing which the Termination Option
shall be deemed waived (provided Landlord reserves the right to waive in writing
the requirement that Tenant fully and/or timely pay the Termination Payment).
The “Termination Payment” shall equal the sum of: (A) the unamortized (amortized
on a straight-line basis with interest at 10%): (i) brokerage commissions and
attorneys’ fees paid by Landlord in connection with this Lease; (ii) rent
concessions; and (iii) total cost incurred by Landlord for improvements,
including the Leasehold Improvements, to the Premises in connection with this
Lease. Tenant acknowledges and agrees that the Termination Payment is not a
penalty and is fair and reasonable compensation to Landlord for the loss of
expected rentals from Tenant. The Termination Payment shall be payable by wire
transfer or cashier’s check. Time is of the essence with respect to the dates
and deadlines set forth herein. Notwithstanding the foregoing, if at any time
during the period on or after the date of the Termination Notice, up to and
including the Termination Date, Tenant shall be in default of this Lease, then
Landlord may elect, but is not obligated, by written notice to Tenant to cancel
and declare null and void Tenant’s exercise of the Termination Option, in which
case this Lease shall continue in full force and effect for the full Term
unaffected by Tenant’s exercise of the Termination Option. If Tenant timely and
properly exercises the Termination Option in accordance with this paragraph and
Landlord has not negated the effectiveness of Tenant’s exercise of the
Termination Option pursuant to the preceding sentence, this Lease and the Term
shall come to an end on the Termination Date with the same force and effect as
if the Term were fixed to expire on such date, the Expiration Date shall be the
Termination Date, and the terms and provisions of Section 18 shall apply.

 

28.RIGHT OF FIRST OFFER.

 

(a)Following receipt of Tenant’s written request at any time after the
Commencement Date, Landlord shall notify (“Landlord’s ROFO Notice”) Tenant as to
any rentable space located contiguous to and on the same floor as the Premises
that becomes available for lease from Landlord or Landlord reasonably
anticipates that such space will become available for lease from Landlord prior
to the last 36 months of the Initial Term (“ROFO Space”). In such ROFO Notice,
Landlord shall so notify Tenant of the anticipated availability date and,
subject to the terms and provisions of this Section, Tenant shall have the
one-time right to lease all (but not less than all) of the ROFO Space (“ROFO”)
by delivering Tenant’s written notice of such election to Landlord (“Tenant’s
ROFO Notice”) within 5 days after Tenant’s receipt of Landlord’s ROFO Notice.
Upon Tenant’s delivery of Tenant’s ROFO Notice, Tenant may not thereafter revoke
Tenant’s exercise of the ROFO.

 

(b)Notwithstanding anything to the contrary in this Lease, the ROFO shall be
subject to the following: (i) if Tenant notifies Landlord that Tenant elects not
to lease the ROFO Space or if Tenant fails to timely deliver Tenant’s ROFO
Notice to Landlord with respect thereto, then Landlord shall have the right to
enter into a lease for the ROFO Space under one or more leases containing such
terms as Landlord deems acceptable in Landlord’s sole discretion (including,
without limitation, any right of first offer or other expansion rights that
Landlord might grant such tenant(s) for such ROFO Space) and the ROFO shall be
void and have no further force or

25

--------------------------------------------------------------------------------

 

effect with respect to such space; (ii) the ROFO shall be subject, subordinate,
and in all respects inferior to the rights of any third-party tenant leasing
space at the Building as of the date of this Lease (including, without
limitation, any lease term extension period(s) contained in such tenant’s lease,
regardless of whether the extension right or agreement is contained in such
lease or is agreed to at any time by Landlord and the tenant under such lease);
(iv) Landlord may at any time choose to use any space that is or about to become
vacant within the Building for marketing or property management purposes, or as
a Building amenity or Common Area such as a fitness center or conference area,
without in any such case notifying or offering such space to Tenant, or giving
rise to any right of Tenant hereunder; and (iii) Tenant’s exercise of the ROFO
shall be subject to the existence of the following conditions at the time of
such exercise: (A) this Lease is in full force and effect; (B) no Event of
Default then exists; (C) Tenant has timely exercised the ROFO, with time being
of the essence; and (D) Tenant is the originally named Tenant. If an Event of
Default exists at any time after Landlord receives Tenant’s ROFO Notice but
before the first day that Tenant commences to lease the ROFO Space, Landlord, at
Landlord’s option, shall have the right to nullify Tenant’s exercise of the ROFO
with respect to the ROFO Space.

 

(c)Tenant shall take the ROFO Space in “AS IS” condition, and Landlord shall
have no obligation to make any improvements or alterations to the ROFO Space.
Landlord shall determine the exact location of any demising walls (if any) for
the ROFO Space. Tenant shall not be entitled to any tenant improvement
allowances, free rent periods, or other special concessions granted to Tenant
with respect to the original Premises. Fixed Rent for the ROFO Space shall be at
the amount of Fixed Rent set forth in Landlord’s ROFO Notice. Notwithstanding
the foregoing, if Tenant has the right to extend the Term and Tenant does, in
fact, extend the Term after the date on which Tenant exercises its ROFO with
respect the ROFO Space, then Rent for the ROFO Space for such extension period
shall be at the same rate that Tenant will pay as Rent under the Term extension
provisions of this Lease. With respect to the ROFO Space, Tenant shall pay
Tenant’s Share of Operating Expenses and utilities pursuant to the terms of this
Lease, but the Base Year shall be the calendar year immediately preceding the
first day that Tenant leases the ROFO Space. Except to the extent expressly set
forth in this Section to the contrary, if Tenant elects to lease the ROFO Space,
such space shall become subject to this Lease upon the same terms and conditions
as are then applicable to the original Premises. Upon Tenant’s leasing of the
ROFO Space, the “Premises” shall include the ROFO Space and, except as otherwise
set forth in this Section, all computations made under this Lease based upon or
affected by the rentable area of the Premises shall be recomputed to include the
ROFO Space.

 

(d)Except as set forth in this Section to the contrary, Tenant shall lease the
ROFO Space pursuant to an amendment to this Lease. Tenant shall execute and
deliver the amendment within 10 days after Landlord’s delivery thereof, with
time being of the essence.

 

(e)If Tenant exercises its right to lease the ROFO Space: (a) Tenant’s lease of
the ROFO Space shall commence upon the later of: (i) the date of availability
specified in Landlord’s ROFO Notice; or (ii) the date Landlord tenders
possession of the ROFO Space in vacant condition; (b) the ROFO shall thereafter
be null and void; and (c) the term of Tenant’s lease of the ROFO Space shall be
the term specified in Landlord’s ROFO Notice. Landlord shall promptly commence
and diligently pursue obtaining possession of the ROFO Space so that Landlord
can tender the ROFO Space to Tenant; provided, however, Landlord shall have no
liability to Tenant if Landlord does not tender or does not timely tender the
ROFO Space to Tenant.

 

[SIGNATURES ON FOLLOWING PAGE]

26

--------------------------------------------------------------------------------

 

TENANT CONFESSION CERTIFICATION: Tenant certifies that Tenant has initialed
Section 17(i)(3) of this Lease and Tenant acknowledges and agrees that any
failure of Tenant to initial such Section 17(i)(3) hereunder shall be an
absolute bar from Tenant (or Tenant’s successors or assigns) claiming, alleging
or petitioning, including, but not limited to, in any petition to open said
confession, that such Section is invalid and not binding upon Tenant (or
Tenant’s successors or assigns).

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.

 

LANDLORD:

ATLANTIC AMERICAN PROPERTIES TRUST

 

TENANT:

PARATEK PHARMACEUTICALS LLC

 

 

 

 

 

By:

:/s/ Kathy Sweeney-Pogwist

 

By:

/s/ Douglas W. Pagán

Name:

Kathy Sweeney-Pogwist

 

Name:

Douglas W. Pagán

Title:

SVP Leasing

 

Title:

Chief Financial Officer

Date:

1/29/15

 

Date:

3-JAN-2015

 

Exhibits:

 

Exhibit A:

Location Plan of Premises

Exhibit B:

Form of COLT

Exhibit C:

Leasehold Improvements

Exhibit D:

Janitorial Specifications

Exhibit E:

Rules and Regulations

 

[Signature Page]

--------------------------------------------------------------------------------

 

EXHIBIT A

LOCATION PLAN OF PREMISES (NOT TO SCALE)

 

[g2017030200302554817790.jpg]

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF COLT

[g2017030200302556417791.jpg]

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

LEASEHOLD IMPROVEMENTS

 

1.Landlord shall, at its sole cost and expense and using Building-standard
materials and finishes, complete the improvements in the Premises (collectively,
“Leasehold Improvements”) shown or described on Exhibit C-1 attached hereto,
including add/alts and incorporating existing interior doors which require the
addition of glass inserts. Number 4, or symbol 9, on the legend will be excluded
because herculite glass doors are already in place at the entry. If any material
revision to the Leasehold Improvements is deemed necessary by Landlord, such
revision shall be submitted to Tenant for approval, which approval shall not be
unreasonably withheld, conditioned, or delayed.

 

2.The Landlord has set a target for Substantial Completion (as defined below) of
8 weeks following full execution of the Lease.  If Substantial Completion has
not occurred by that date which is 16 weeks from full execution of the Lease,
the Abatement Period shall be extended for one (1) day for every day that
elapses following the date which is 16 weeks from full execution of the Lease
until the actual date of Substantial Completion.  If Substantial Completion has
not occurred on or before the date which is 24 weeks from full execution of the
Lease, Tenant shall have the option, but not the obligation to terminate this
Lease. If Substantial Completion is delayed as a result of any Tenant Delay (as
defined below), then notwithstanding anything to the contrary in the Lease,
Substantial Completion shall be deemed to have occurred on the date it would
have occurred but for such Tenant Delay. “Substantial Completion” occurs on the
date on which the Leasehold Improvements have been completed except as set forth
on the Punch List (as defined below) and a permanent or temporary certificate of
occupancy permitting full occupancy of the Premises has been issued. If issuance
of a permanent or temporary certificate of occupancy is conditioned upon
Tenant’s installation of its equipment, racking, cabling, or furniture or
completion of any other work or activity in the Premises for which Tenant is
responsible, and the governmental authority will not issue the temporary or
permanent certificate of occupancy, or schedule an inspection of the Leasehold
Improvements due to Tenant’s failure to complete any work, installation, or
activity (including the installation of any telephone, telephone switching,
telephone, data, and security cabling and systems, furniture, computers,
servers, Tenant’s trade fixtures and other personal property installed (or to be
installed) by or on behalf of Tenant in the Premises), then Substantial
Completion shall be deemed to have occurred without Landlord having obtained the
temporary or permanent certificate of occupancy. “Tenant Delay” shall mean any
Tenant-caused delay in Substantial Completion, including without limitation: (i)
Tenant’s failure to provide any reasonably requested information or approvals
related to the Leasehold Improvements within 5 business days after receipt of
Landlord’s written request therefor; (ii) Tenant’s request for materials,
finishes, or installations other than Landlord’s Building standard; (iii) the
performance or completion of any work, labor, or services by Tenant or any party
employed or engaged by or on behalf of Tenant.

 

3.Prior to delivery of possession of the Premises to Tenant, Landlord or
Landlord’s architect shall prepare a preliminary punch list in writing for
Landlord’s and Tenant’s review, and Landlord and Tenant shall examine the
Premises and agree on a final punch list that shall specify any items of work
that require correction, repair, or replacement (“Punch List”). Tenant shall
approve the Punch List in writing within 2 business days of the walkthrough.
Landlord shall use commercially reasonable efforts to complete the Punch List
work within 30 days; provided however, that the expiration of such 30 day period
shall not relieve Landlord’s obligation to continue using commercially
reasonable efforts to complete the Punch List work.

 




C-1-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

SPACE PLAN (NOT TO SCALE)

 

[g2017030200302562317792.jpg]

 

 

 

C-1-2

 

--------------------------------------------------------------------------------

 

EXHIBIT D

JANITORIAL SPECIFICATIONS

 

[g2017030200302563717793.jpg]

 

 

 

D-1

 

--------------------------------------------------------------------------------

 

EXHIBIT E

RULES AND REGULATIONS

[g2017030200302565117794.jpg]

 

E-1

 

--------------------------------------------------------------------------------

 

[g2017030200302567317795.jpg]

 

E-2

 

--------------------------------------------------------------------------------

[g2017030200302569717796.jpg]

 

E-3

 

--------------------------------------------------------------------------------

[g2017030200302572317797.jpg]

 

E-4

 